Exhibit 10.4

 

EXECUTION VERSION

 

 

 

NEFF HOLDINGS LLC

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of November 26, 2014

 

 

THE COMPANY INTERESTS REPRESENTED BY THIS SECOND AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article I. DEFINITIONS

2

 

 

 

Article II. ORGANIZATIONAL MATTERS

13

 

 

 

Section 2.01

Formation of Company

13

Section 2.02

Second Amended and Restated Limited Liability Company Agreement

13

Section 2.03

Name

13

Section 2.04

Purpose

14

Section 2.05

Principal Office; Registered Office

14

Section 2.06

Term

14

Section 2.07

No State-Law Partnership

14

 

 

 

Article III. MEMBERS; UNITS; CAPITALIZATION

14

 

 

 

Section 3.01

Members

14

Section 3.02

Units

15

Section 3.03

Recapitalization and Split; the Corporation’s Capital Contribution; the
Corporation’s Purchase of Common Units; Redemptions

15

Section 3.04

Authorization and Issuance of Additional Units

16

Section 3.05

Repurchase or Redemption of shares of Class A Common Stock

17

Section 3.06

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units

17

Section 3.07

Negative Capital Accounts

18

Section 3.08

No Withdrawal

18

Section 3.09

Loans From Members

18

Section 3.10

LLC Option Exercises

18

Section 3.11

Corporate Stock Option Plans

19

Section 3.12

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

21

 

 

 

Article IV. DISTRIBUTIONS

21

 

 

 

Section 4.01

Distributions

21

Section 4.02

Restricted Distributions

23

 

 

 

Article V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

23

 

 

 

Section 5.01

Capital Accounts

23

Section 5.02

Allocations

24

Section 5.03

Regulatory Allocations

24

Section 5.04

Final Allocations

25

Section 5.05

Tax Allocations

26

 

--------------------------------------------------------------------------------


 

Section 5.06

Indemnification and Reimbursement for Payments on Behalf of a Member

26

 

 

 

Article VI. MANAGEMENT

27

 

 

 

Section 6.01

Authority of Manager

27

Section 6.02

Actions of the Manager

28

Section 6.03

Resignation

28

Section 6.04

Removal

28

Section 6.05

Vacancies

28

Section 6.06

Transactions Between Company and Manager

28

Section 6.07

Reimbursement for Expenses

28

Section 6.08

Delegation of Authority

29

Section 6.09

Limitation of Liability of Manager

29

Section 6.10

Investment Company Act

30

Section 6.11

Outside Activities of the Manager

30

 

 

 

Article VII. RIGHTS AND OBLIGATIONS OF MEMBERS

30

 

 

 

Section 7.01

Limitation of Liability and Duties of Members

30

Section 7.02

Lack of Authority

31

Section 7.03

No Right of Partition

31

Section 7.04

Indemnification

32

Section 7.05

Members Right to Act

33

Section 7.06

Inspection Rights

34

 

 

 

Article VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

34

 

 

 

Section 8.01

Records and Accounting

34

Section 8.02

Fiscal Year

34

Section 8.03

Reports

34

 

 

 

Article IX. TAX MATTERS

34

 

 

 

Section 9.01

Preparation of Tax Returns

34

Section 9.02

Tax Elections

35

Section 9.03

Tax Controversies

35

 

 

 

Article X. RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

35

 

 

 

Section 10.01

Transfers by Members

35

Section 10.02

Permitted Transfers

36

Section 10.03

Restricted Units Legend

36

Section 10.04

Transfer

37

Section 10.05

Assignee’s Rights

37

Section 10.06

Assignor’s Rights and Obligations

37

Section 10.07

Overriding Provisions

38

 

--------------------------------------------------------------------------------


 

Article XI. REDEMPTION AND EXCHANGE RIGHTS

39

 

 

 

Section 11.01

Redemption Right of a Member and LLC Optionee

39

Section 11.02

Election and Contribution of the Corporation

41

Section 11.03

Exchange Right of the Corporation

42

Section 11.04

Reservation of shares of Class A Common Stock; Listing; Certificate of the
Corporation

42

Section 11.05

Effect of Exercise of Redemption or Exchange Right

43

Section 11.06

Tax Treatment

43

 

 

 

Article XII. ADMISSION OF MEMBERS

43

 

 

 

Section 12.01

Substituted Members

43

Section 12.02

Additional Members

43

 

 

 

Article XIII. WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

43

 

 

 

Section 13.01

Withdrawal and Resignation of Members

43

Section 13.02

Termination of Rights of LLC Optionees

44

 

 

 

Article XIV. DISSOLUTION AND LIQUIDATION

44

 

 

 

Section 14.01

Dissolution

44

Section 14.02

Liquidation and Termination

44

Section 14.03

Deferment; Distribution in Kind

45

Section 14.04

Cancellation of Certificate

45

Section 14.05

Reasonable Time for Winding Up

46

Section 14.06

Return of Capital

46

 

 

 

Article XV. VALUATION

46

 

 

 

Section 15.01

Determination

46

Section 15.02

Dispute Resolution

46

 

 

 

Article XVI. GENERAL PROVISIONS

46

 

 

 

Section 16.01

Power of Attorney

46

Section 16.02

Confidentiality

47

Section 16.03

Amendments

48

Section 16.04

Title to Company Assets

48

Section 16.05

Addresses and Notices

48

Section 16.06

Binding Effect; Intended Beneficiaries

49

Section 16.07

Creditors

49

Section 16.08

Waiver

49

Section 16.09

Counterparts

49

Section 16.10

Applicable Law

49

Section 16.11

Severability

49

Section 16.12

Further Action

50

 

--------------------------------------------------------------------------------


 

Section 16.13

Delivery by Electronic Transmission

50

Section 16.14

Right of Offset

50

Section 16.15

Effectiveness

50

Section 16.16

Entire Agreement

50

Section 16.17

Remedies

50

Section 16.18

Descriptive Headings; Interpretation

51

 

Schedules

 

Schedule 1                                    
—                                   Schedule of Members

Schedule 2                                    
—                                   Schedule of LLC Optionees

 

Exhibits

 

Exhibit A                                            
—                                   Form of Joinder Agreement

 

--------------------------------------------------------------------------------


 

NEFF HOLDINGS LLC

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), dated as of November 26, 2014, is entered into by and among Neff
Holdings LLC, a Delaware limited liability company (the “Company”), and its
Members (as defined herein).

 

WHEREAS, the Company initially was formed as a limited liability company with
the name “Reorganized Neff, L.L.C.”, pursuant to and in accordance with the
Delaware Act (as defined herein) by the filing of the Certificate (as defined
herein) with the Secretary of State of the State of Delaware pursuant to
Section 18-201 of the Delaware Act on May 12, 2010;

 

WHEREAS, the Company entered into a Limited Liability Company Agreement of the
Company, dated as of September 22, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time to but excluding
October 1, 2010, together with all schedules, exhibits and annexes thereto, the
“Initial LLC Agreement”), with the members of the Company party thereto;

 

WHEREAS, the Company entered into an Amended and Restated Limited Liability
Company Agreement, dated as of October 1, 2010 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time to but
excluding the date hereof, together with all schedules, exhibits and annexes
thereto, the “First A&R LLC Agreement”), with Wayzata Opportunities Fund II,
L.P., a Delaware limited partnership (“Wayzata”), and Wayzata Opportunities Fund
Offshore II, L.P., a Cayman Islands limited partnership (“Wayzata Offshore”), as
members (collectively, the “Original Members”) holding Class A Units (as defined
Section 5.1 of the First A&R LLC Agreement, the “Original Class A Units”) of the
Company;

 

WHEREAS, prior to the date hereof the Company has granted certain options (the
“Original LLC Options”) under the Original Management Equity Plan (as defined
herein) to those members of the Company’s management and independent,
non-executive members of the board of directors of the Company identified on
Schedule 2 hereto (collectively, the “Original LLC Optionees”), pursuant to
which each Original LLC Optionee is entitled to purchase that number of Class B
Units (as defined in Section 5.1 of the First A&R LLC Agreement, the “Original
Class B Units”) of the Company set forth opposite such Person’s name on
Schedule 2 hereto under the column labeled “Original LLC Options” at an exercise
price of $10.82 per Original Class B Unit;

 

WHEREAS, the Company, the Original Members and the Original LLC Optionees desire
to have Neff Corporation, a Delaware corporation (the “Corporation”), effect an
initial public offering (the “IPO”) of shares of its Class A common stock, par
value $0.01 (the “Class A Common Stock”), and in connection therewith, to amend
and restate the First A&R LLC

 

--------------------------------------------------------------------------------


 

Agreement to reflect (a) a recapitalization of the Company and the associated
split in the number of Units (as defined herein) then outstanding (the
“Recapitalization”), (b) the addition of the Corporation as a Member in the
Company and its designation as sole Manager (as defined herein) of the Company,
and (c) the rights and obligations of the Members (as defined herein) of the
Company which are enumerated and agreed upon in the terms of this Agreement
effective as of the Effective Time (as defined herein), pursuant to which the
First A&R LLC Agreement shall be superseded entirely by this Agreement;

 

WHEREAS, in connection with the Recapitalization, (a) the Original Class A Units
of each Original Member will be converted into Common Units (as defined herein)
and (b) the Original Class B Units underlying the Original LLC Options will be
converted into Common Units underlying the LLC Options (as defined herein);

 

WHEREAS, exclusive of the Over-Allotment Option (as defined below), the
Corporation will sell shares of its Class A Common Stock to public investors in
the IPO and will use a portion of the net proceeds received from the IPO (the
“IPO Net Proceeds”) to purchase newly issued Common Units from the Company
pursuant to the IPO Common Unit Purchase Agreement (as defined herein); and

 

WHEREAS, the Corporation may issue additional shares of Class A Common Stock in
connection with the IPO as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”) and, if the Over-Allotment
Option is in fact exercised in whole or in part, any additional net proceeds
(the “Over-Allotment Option Net Proceeds”) shall be used by the Corporation to
purchase additional newly issued Common Units from the Company pursuant to the
IPO Common Unit Purchase Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

 

“ABL Credit Agreement” means that certain Amended and Restated Senior Secured
Credit Agreement, dated as of October 1, 2010 (as amended and restated as of
November 20, 2013), by and among the Company, as holdings, Neff LLC, as parent
borrower, the subsidiaries of Neff LLC from time to time signatory thereto, as
additional credit parties, the several lenders from time to time party thereto,
and Bank of America, N.A., as administrative agent and collateral agent for the
lenders, as swing line lender and as the issuing bank for letters of credit,
including all exhibits, schedules and attachments thereto, as such ABL Credit
Agreement is in effect as of the date hereof and as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time and including any one or more

 

--------------------------------------------------------------------------------


 

refinancings or replacements thereof, in whole or in part, with any other debt
facility or debt obligation.

 

“Additional Member” has the meaning set forth in Section 12.02.

 

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Member’s Capital
Account balance shall be:

 

(a)                                 reduced for any items described in Treasury
Regulation Section 1.704- 1(b)(2)(ii)(d)(4), (5), and (6); and

 

(b)                                 increased for any amount such Member is
obligated to contribute or is treated as being obligated to contribute to the
Company pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (relating
to partner liabilities to a partnership) or 1.704-2(g)(1) and
1.704-2(i) (relating to minimum gain).

 

“Admission Date” has the meaning set forth in Section 10.06.

 

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified.  As used in this definition and the
definition of Majority Member, “control” (including with correlative meanings,
“controlled by” and “under common control with”) means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of voting securities or by contract or other
agreement).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Appraisers” has the meaning set forth in Section 15.02.

 

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

 

“Assumed Tax Liability” means, with respect to a Member, an amount equal to the
Distribution Tax Rate multiplied by the estimated or actual taxable income of
the Company, as determined for federal income tax purposes, allocated to such
Member pursuant to Section 5.05 for the period to which the Assumed Tax
Liability relates, less prior losses of the Company, as determined for federal
income tax purposes, allocated to such Member pursuant to Section 5.05 to the
extent not previously taken into account in determining the Assumed Tax
Liability of such Member, as determined by the Manager; provided that, in the
case of the Corporation, such Assumed Tax Liability (i) shall be computed
without regard to any increases to the tax basis of the Company’s property
pursuant to Section 743(b) of the Code and (ii) shall in no event be less than
an amount that will enable the Corporation to meet its tax obligations,
including its obligations pursuant to the Tax Receivable Agreement.

 

--------------------------------------------------------------------------------


 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject, which period restricts the ability
of such Redeeming Member to immediately resell shares of Class A Common Stock to
be delivered to such Redeeming Member in connection with a Share Settlement.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

 

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

 

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member contributes (or is deemed to contribute) to the
Company pursuant to Article III hereof.

 

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.

 

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware.

 

“Change of Control Transaction” means (a) a sale of all or substantially all of
the Company’s assets determined on a consolidated basis, (b) a sale of a
majority of the Company’s outstanding Units (other than (i) to the Corporation
or (ii) in connection with a Redemption or Exchange in accordance with
Article XI) or (c) a sale of a majority of the outstanding voting securities of
any Material Subsidiary of the Company; in any such case, whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise;
provided, however, that none of (x) a transaction solely for the purpose of
changing the jurisdiction of domicile of the Company, (y) a transaction solely
for the purpose of changing the form of entity of the Company or (z) a sale of a
majority of the outstanding shares of Class A Common Stock (whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise),
shall constitute a Change of Control Transaction.

 

“Class A Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Corporation.

 

--------------------------------------------------------------------------------


 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.

 

“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock on the principal
U.S. securities exchange or automated or electronic quotation system on which
the Class A Common Stock trades, as reported by Bloomberg, L.P., or its
successor, for each of the five (5) consecutive full Trading Days ending on and
including the last full Trading Day immediately prior to the Redemption Date,
subject to appropriate and equitable adjustment for any stock splits, reverse
splits, stock dividends or similar events affecting the Class A Common Stock. 
If the Class A Common Stock no longer trades on a securities exchange or
automated or electronic quotation system, then a majority of the Independent
Directors shall determine the Common Unit Redemption Price in good faith.

 

“Common Unitholder” means a Member who is the registered holder of Common Units.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

 

“Contribution Notice” has the meaning set forth in Section 11.01(b).

 

“Corporate Board” means the Board of Directors of the Corporation.

 

“Corporate Omnibus Incentive Plan” means the Neff Corporation 2014 Omnibus
Incentive Plan, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

 

“Credit Agreements” means, collectively, the ABL Credit Agreement and the Second
Lien Credit Agreement.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

 

“Distributable Cash” shall mean, as of any relevant date on which a
determination is being made by the Manager regarding a potential distribution
pursuant to Section 4.01(a), the amount of cash that could be distributed by the
Company for such purposes in accordance with the Credit Agreements (and without
otherwise violating any applicable provisions of the Credit Agreements).

 

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash,

 

--------------------------------------------------------------------------------


 

property or securities of the Company and whether by liquidating distribution or
otherwise; provided, however, that none of the following shall be a
Distribution: (a) any recapitalization that does not result in the distribution
of cash or property to Members or any exchange of securities of the Company, and
any subdivision (by Unit split or otherwise) or any combination (by reverse Unit
split or otherwise) of any outstanding Units or (b) any other payment made by
the Company to a Member that is not properly treated as a “distribution” for
purposes of Sections 731, 732, or 733 or other applicable provisions of the
Code.

 

“Distribution Tax Rate” shall mean a rate equal to the highest effective
marginal combined federal, state and local income tax rate for a Fiscal Year
applicable to corporate or individual taxpayers resident in New York City, New
York, taking in to account the character of the relevant tax items (e.g.,
ordinary or capital) and the deductibility of state and local income taxes for
federal income tax purposes, as determined in the reasonable discretion of the
Manager.

 

“Effective Time” has the meaning set forth in Section 16.15.

 

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation.

 

“Equity Securities” means (a) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company),
(b) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company.

 

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company.  “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including,
without limitation, (i) a change in entity classification of a Member under
Treasury Regulations Section 301.7701-3, (ii) termination of a partnership
pursuant to Code Section 708(b)(1)(B), (iii) a sale of assets by, or liquidation
of, a Member pursuant to an election under Code Section 338, or (iv) merger,
severance, or allocation within a trust or among sub-trusts of a trust that is a
Member) but that (b) does not terminate the existence of such Member under
applicable state law (or, in the case of a trust that is a Member, does not
terminate the trusteeship of the fiduciaries under such trust with respect to
all the Company Interests of such trust that is a Member).

 

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

 

“First A&R LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

 

--------------------------------------------------------------------------------


 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Section 706 of
the Code.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Indemnified Person” has the meaning set forth in Section 7.04(a).

 

“Independent Directors” means the members of the Corporate Board who are
“independent” under the standards set forth in Rule 10A-3 promulgated under the
U.S. Securities Exchange Act of 1933, as amended, and the corresponding rules of
the applicable exchange on which the Class A Common Stock is traded or quoted.

 

“Initial LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

“IPO Closing Date” means the closing date of the IPO, which for the avoidance of
doubt means the date on which all IPO net proceeds required to be delivered
pursuant to the Underwriting Agreement have been delivered to the Corporation in
respect of its sale of Class A Common Stock excluding any proceeds from the
Over-Allotment Option which may be delivered at a subsequent date following
exercise of such option.

 

“IPO Common Unit Purchase” has the meaning set forth in Section 3.03(b).

 

“IPO Common Unit Purchase Agreement” means that certain Common Unit Purchase
Agreement, dated as of the date hereof, by and between the Corporation and the
Company.

 

“IPO Net Proceeds” has the meaning set forth in the recitals to this Agreement.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

 

“LLC Employee” means an employee of, or other service provider to, the Company
or any Subsidiary, in each case acting in such capacity.

 

--------------------------------------------------------------------------------


 

“LLC Option Exercise” means the exercise, whether in whole or in part, of an LLC
Option by the applicable LLC Optionee in accordance with the provisions of the
applicable LLC Option and the Original Management Equity Plan, including the
payment by such LLC Optionee to the Company of the exercise price in respect
thereof (whether in cash or in kind through a cashless exercise).

 

“LLC Optionees” means each of the Persons named on Schedule 2 attached hereto
with respect to the number of shares of Common Units underlying the LLC Options
set forth opposite the name of such Person under the column labeled “LLC
Options” therein, as long as the LLC Option of such Person remains effective in
accordance with its terms and only to the extent of the remaining number of
Common Units with respect to which such Person has not then exercised its
purchase right under such LLC Option.

 

“LLC Options” means the Original LLC Options granted under the Original
Management Equity Plan, in each case as amended in connection with the
Recapitalization, and which after giving effect to the Recapitalization give
each LLC Optionee the right to purchase, subject to the terms and conditions set
forth therein, the number of Common Units set forth opposite such LLC Optionee’s
name on Schedule 2 hereto at an exercise price of $6.66 per Common Unit.  For
the avoidance of doubt, no additional LLC Options will be issued on and after
the date of this Agreement.

 

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

 

“Majority Members” means the Members holding a majority of the Voting Units then
outstanding; provided that, if as of any date of determination, a majority of
the Voting Units are then held by the Manager or any Affiliates controlled by
the Manager, then “Majority Members” shall mean the Manager together with
Members (other than the Manager and its controlled Affiliates) holding a
majority of the Voting Units (excluding Voting Units held by the Manager) then
outstanding.

 

“Manager” has the meaning set forth in Section 6.01.

 

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A Common Stock is not quoted by
any such organization, the average of the closing bid and asked

 

--------------------------------------------------------------------------------


 

prices as furnished by a professional market maker making a market in the
Class A Common Stock selected by the Corporate Board or, in the event that no
trading price is available for the shares of Class A Common Stock, the fair
market value of a share of Class A Common Stock, as determined in good faith by
the Corporate Board.

 

“Material Subsidiary” means any direct or indirect Subsidiary of the Company
that, as of any date of determination, represents more than (a) 50% of the
consolidated net tangible assets of the Company or (b) 50% of the consolidated
net income of the Company before interest, taxes, depreciation and amortization
(calculated in a manner substantially consistent with the definition of
“Consolidated Net Income” and/or “EBITDA” or similar definition(s) appearing
therein in the Credit Agreements, including such additional adjustments that are
permitted to be made to such measure as described in “Adjusted EBITDA” or
similar definition appearing in the Credit Agreements).

 

“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units.  For the avoidance of doubt, an LLC
Optionee shall not constitute a Member hereunder except to the extent that, as
of such date of determination, such Person is shown on the Company’s books and
records as an owner of one or more Units.

 

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

 

“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

 

“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

 

“Officer” has the meaning set forth in Section 6.01(b).

 

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

 

“Original Award Agreement” means an Award Agreement as defined in the First A&R
LLC Agreement, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including in connection
with the Recapitalization.

 

“Original Class A Units” has the meaning set forth in the recitals to this
Agreement.

 

“Original Class B Units” has the meaning set forth in the recitals to this
Agreement.

 

“Original LLC Optionees” has the meaning set forth in the recitals to this
Agreement.

 

--------------------------------------------------------------------------------


 

“Original LLC Options” has the meaning set forth in the recitals to this
Agreement.

 

“Original Management Equity Plan” means the Management Equity Plan as defined in
the First A&R LLC Agreement, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, including in
connection with the Recapitalization.

 

“Original Members” has the meaning set forth in the recitals to this Agreement.

 

“Other Agreements” has the meaning set forth in Section 10.04.

 

“Over-Allotment Option” has the meaning set forth in the recitals to this
Agreement.

 

“Over-Allotment Option Net Proceeds” has the meaning set forth in the recitals
to this Agreement.

 

“Percentage Interest” means, as among an individual class of Units and with
respect to a Member at a particular time, such Member’s percentage interest in
the Company determined by dividing such Member’s Units of such class by the
total Units of all Members of such class at such time.  The Percentage Interest
of each member shall be calculated to the 9th decimal place.

 

“Permitted Transfer” has the meaning set forth in Section 10.02.

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

 

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class of Units, pro rata based upon the number of such
Units within such class of Units.

 

“Profits” means items of Company income and gain determined according to
Section 5.01(b).

 

“Recapitalization” has the meaning set forth in the recitals to this Agreement.

 

“Redeemed Units” has the meaning set forth in Section 11.01(a).

 

“Redeemed Units Equivalent” means the product of (a) the Share Settlement, times
(b) the Common Unit Redemption Price.

 

“Redeeming Member” has the meaning set forth in Section 11.01(a).

 

“Redemption” has the meaning set forth in Section 11.01(a).

 

“Redemption Date” has the meaning set forth in Section 11.01(a).

 

--------------------------------------------------------------------------------


 

“Redemption Notice” has the meaning set forth in Section 11.01(a).

 

“Redemption Right” has the meaning set forth in Section 11.01(a).

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Corporation, the
Original Members and the Original LLC Optionees.

 

“Retraction Notice” has the meaning set forth in Section 11.01(b).

 

“Schedule of Members” has the meaning set forth in Section 3.01(b).

 

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement,
dated as of June 9, 2014, by and among the Company, as holdings, Neff LLC, as
parent, Neff Rental LLC, as borrower, the several lenders from time to time
party thereto, and Credit Suisse AG, as administrative agent and collateral
agent for the lenders, including all exhibits, schedules and attachments
thereto, as such Second Lien Credit Agreement is in effect as of the date hereof
and as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time and including any one or more refinancings
or replacements thereof, in whole or in part, with any other debt facility or
debt obligation.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.  Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

 

“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units.

 

“Stock Exchange” means the New York Stock Exchange.

 

“Stock Option Plan” means any stock option plan now or hereafter adopted by the
Company or by the Corporation, including without limitation the Corporate
Omnibus Incentive Plan.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof.  For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the

 

--------------------------------------------------------------------------------


 

Company has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

 

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

 

“Tax Distribution Date” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Matters Partner” has the meaning set forth in Section 9.03.

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date hereof, by and among the Corporation, on the one hand, and the Original
Members, on the other hand (together with any joinder thereto from time to time
executed by any LLC Optionee and/or by any successor or assign to any party to
such agreement).

 

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

 

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

 

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition of (whether
directly or indirectly, whether with or without consideration and whether
voluntarily or involuntarily or by operation of Law) (a) any interest (legal or
beneficial) in any Equity Securities or (b) any equity or other interest (legal
or beneficial) in any Member if substantially all of the assets of such Member
consist solely of Units.

 

“Treasury Regulations” means the income tax regulations promulgated under the
Code and any corresponding provisions of succeeding regulations.

 

“Underwriting Agreement” means the Underwriting Agreement, dated as of
November 20, 2014, by and among the Corporation, the Company, Morgan Stanley &
Co. LLC and Jefferies LLC.

 

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

 

“Unitholder” means a Common Unitholder and any Member who is the registered
holder of any other class of Units, if any.

 

--------------------------------------------------------------------------------


 

“Unvested Corporate Shares” means shares of Class A Common Stock issued pursuant
to the Corporate Omnibus Incentive Plan that are not Vested Corporate Shares.

 

“Value” means (a) for any Stock Option Plan, the Market Price for the trading
day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (b) for any Equity Plan other than a Stock Option Plan,
the Market Price for the trading day immediately preceding the Vesting Date.

 

“Vested Corporate Shares” means the shares of Class A Common Stock issued
pursuant to a Stock Option Plan adopted by the Corporation that are vested
pursuant to the terms thereof or pursuant to any award or similar agreement
relating thereto.

 

“Vesting Date” has the meaning set forth in Section 3.11(c)(ii).

 

“Voting Units” means (a) the Common Units and (b) any other Units other than
Units that by their express terms do not entitle the record holder thereof to
vote on any matter presented to the Members generally under this Agreement for
approval.

 

“Wayzata” has the meaning set forth in the recitals to this Agreement.

 

“Wayzata Offshore” has the meaning set forth in the recitals to this Agreement.

 

ARTICLE II.
ORGANIZATIONAL MATTERS

 

Section 2.01                             Formation of Company.  The Company was
formed on May 12, 2010 pursuant to the provisions of the Delaware Act.

 

Section 2.02                             Second Amended and Restated Limited
Liability Company Agreement.  The Members hereby execute this Agreement for the
purpose of establishing the affairs of the Company and the conduct of its
business in accordance with the provisions of the Delaware Act.  The Members
hereby agree that during the term of the Company set forth in Section 2.06 the
rights and obligations of the Members with respect to the Company will be
determined in accordance with the terms and conditions of this Agreement and the
Delaware Act.  On any matter upon which this Agreement is silent, the Delaware
Act shall control.  No provision of this Agreement shall be in violation of the
Delaware Act and to the extent any provision of this Agreement is in violation
of the Delaware Act, such provision shall be void and of no effect to the extent
of such violation without affecting the validity of the other provisions of this
Agreement; provided, however, that where the Delaware Act provides that a
provision of the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect, the provisions
of this Agreement shall in each instance control; provided further, that
notwithstanding the foregoing, Section 18-210 of the Delaware Act shall not
apply or be incorporated into this Agreement.

 

Section 2.03                             Name.  The name of the Company shall be
“Neff Holdings LLC.” The Manager in its sole discretion may change the name of
the Company at any time and from time to time.  Notification of any such change
shall be given to all of the Members and, to the extent practicable, to all of
the holders of any Equity Securities then outstanding.  The Company’s

 

--------------------------------------------------------------------------------


 

business may be conducted under its name and/or any other name or names deemed
advisable by the Manager.

 

Section 2.04                             Purpose.  The primary business and
purpose of the Company shall be to engage in such activities as are permitted
under the Delaware Act and determined from time to time by the Manager in
accordance with the terms and conditions of this Agreement.

 

Section 2.05                             Principal Office; Registered Office. 
The principal office of the Company shall be at 3750 N.W. 87th Avenue,
Suite 400, Miami, Florida 33178, or such other place as the Manager may from
time to time designate.  The address of the registered office of the Company in
the State of Delaware shall be c/o The Corporation Trust Company, 1209 Orange
Street, in the City of Wilmington, County of New Castle, 19801, and the
registered agent for service of process on the Company in the State of Delaware
at such registered office shall be The Corporation Trust Company.  The Manager
may from time to time change the Company’s registered agent and registered
office in the State of Delaware.

 

Section 2.06                             Term.  The term of the Company
commenced upon the filing of the Certificate in accordance with the Delaware Act
and shall continue in existence until termination and dissolution of the Company
in accordance with the provisions of Article XIV.

 

Section 2.07                             No State-Law Partnership.  The Members
intend that the Company not be a partnership (including, without limitation, a
limited partnership) or joint venture, and that no Member be a partner or joint
venturer of any other Member by virtue of this Agreement, for any purposes other
than as set forth in the last sentence of this Section 2.07, and neither this
Agreement nor any other document entered into by the Company or any Member
relating to the subject matter hereof shall be construed to suggest otherwise. 
The Members intend that the Company shall be treated as a partnership for U.S.
federal and, if applicable, state or local income tax purposes, and that each
Member and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such
treatment.

 

ARTICLE III.
MEMBERS; UNITS; CAPITALIZATION

 

Section 3.01                             Members.

 

(a)                                 Each of the Original Members previously was
admitted as a Member to the Company pursuant to the First A&R LLC Agreement and
shall remain a Member of the Company upon the Effective Time.  At the Effective
Time and concurrently with the IPO Common Unit Purchase, the Corporation shall
be admitted to the Company as a Member.  In accordance with Sections 3.10(a) and
12.02, from time to time on or after the date of this Agreement, upon each LLC
Option Exercise the applicable LLC Optionee shall be admitted to the Company as
an Additional Member.

 

(b)                                 The Company shall maintain a schedule
setting forth: (i) the name and address of each Member; (ii) the aggregate
number of outstanding Units and the number and class of Units held by each
Member; (iii) the aggregate amount of cash Capital Contributions that has been
made by the Members with respect to their Units; and (iv) the Fair Market Value
of any property

 

--------------------------------------------------------------------------------


 

other than cash contributed by the Members with respect to their Units
(including, if applicable, a description and the amount of any liability assumed
by the Company or to which contributed property is subject) (such schedule, the
“Schedule of Members”).  The applicable Schedule of Members in effect as of the
Effective Time is set forth as Schedule 1 to this Agreement.  The Schedule of
Members shall be the definitive record of ownership of each Unit of the Company
and all relevant information with respect to each Member.  The Company shall be
entitled to recognize the exclusive right of a Person registered on its records
as the owner of Units for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in Units on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Delaware Act.

 

(c)                                  No Member shall be required by this
Agreement or, except as approved by the Manager pursuant to Section 6.01 and in
accordance with the other provisions of this Agreement, permitted to loan any
money or property to the Company or borrow any money or property from the
Company.  No member shall be required by this Agreement to (x) make a Capital
Contribution in respect of Units (other than upon the acquisition thereof) to
the Company after the date hereof, except to the extent as may from time to time
be required by the Delaware Act or (y) personally guarantee the obligations of
the Company or of any other Member.

 

Section 3.02                             Units.  Interests in the Company shall
be represented by Units, or such other securities of the Company, in each case
as the Manager may establish in its discretion in accordance with the terms and
subject to the restrictions hereof.  Immediately after the Effective Time, the
Units will be comprised of a single class of Common Units (with an aggregate of
One Hundred Ten million (110,000,000) Common Units being initially authorized
for issuance by the Company, subject to such modifications as may be required
pursuant to Section 3.04).  To the extent required pursuant to Section 3.04(a),
the Manager may create one or more classes or series of Common Units or
preferred Units solely to the extent they are in the aggregate substantially
equivalent to a class of common stock of the Corporation or class or series of
preferred stock of the Corporation; provided that as long as there are any
Members of the Company (other than the Corporation) or any LLC Optionees with
respect to outstanding LLC Options, then no such new class or series of Units
may deprive such Members or LLC Optionees of, or dilute or reduce, the pro rata
share of all Company Interests they would have received or to which they would
have been entitled (including on a pro forma basis for the exercise of LLC
Options) if such new class or series of Units had not been created except to the
extent (and solely to the extent) the Company actually receives cash in an
aggregate amount, or other property with a Fair Market Value in an aggregate
amount, equal to the pro rata share allocated to such new class or series of
Units and the number thereof issued by the Company.

 

Section 3.03                             Recapitalization and Split; the
Corporation’s Capital Contribution; the Corporation’s Purchase of Common Units;
Redemptions.

 

(a)                                 Recapitalization and Split.  In connection
with the Recapitalization, immediately upon the Effective Time, the aggregate
number of 9,200,000 Original Class A Units that were issued and outstanding and
held by the Original Members prior to the execution and effectiveness of this
Agreement are hereby converted into an aggregate of 14,951,625 Common Units. 
The number of Common Units received by each Original Member reflect a
1.6251776625:1 split of each Unit evidencing a common Company Interest
previously held by

 

--------------------------------------------------------------------------------


 

each Original Member as reflected on Schedule A to, and in other applicable
provisions of, the First A&R LLC Agreement.  In connection with the
Recapitalization, immediately upon the Effective Time, the aggregate number of
778,374 Original Class B Units that were underlying option grants to the
Original LLC Optionees prior to the execution and effectiveness of this
Agreement are hereby converted into an aggregate of 1,264,995 Common Units.  The
number of Common Units underlying each grant to an Original LLC Optionee will
reflect a 1.6251776625:1 split of each Unit evidencing a common Company Interest
previously underlying the grant to such Original LLC Optionee and reflected in
the applicable grant documentation under the Original Management Equity Plan and
the applicable Original Award Agreement.  No fractional Common Units will be
issued as a result of the Unit splits contemplated by this Section 3.03.

 

(b)                                 The Corporation’s Common Unit Purchase. 
Following the Recapitalization, immediately upon the Effective Time, the
Corporation will contribute the IPO Net Proceeds to the Company in exchange for
10,476,190 newly issued Common Units pursuant to the IPO Common Unit Purchase
Agreement (the “IPO Common Unit Purchase”).  The IPO Common Unit Purchase shall
be reflected on the Schedule of Members.  In addition, to the extent the
underwriters in the IPO exercise the Over-Allotment Option in whole or in part,
(i) pursuant to the IPO Common Unit Purchase Agreement, the Corporation will
contribute the Over-Allotment Option Net Proceeds to the Company in exchange for
a number of newly issued Common Units equal to the number of shares of Class A
Common Stock issued by the Corporation in such exercise of the Over-Allotment
Option, and (ii) such issuance of additional Common Units shall be reflected on
the Schedule of Members.

 

Section 3.04                             Authorization and Issuance of
Additional Units.

 

(a)                                 The Company shall undertake all actions,
including, without limitation, a reclassification, distribution, division or
recapitalization, with respect to the Common Units, to maintain at all times a
one-to-one ratio between the number of Common Units owned by the Corporation and
the number of outstanding shares of Class A Common Stock, disregarding, for
purposes of maintaining the one-to-one ratio, (i) Unvested Corporate Shares,
(ii) treasury stock or (iii) preferred stock or other debt or equity securities
(including without limitation warrants, options or rights) issued by the
Corporation that are convertible into or exercisable or exchangeable for Class A
Common Stock (except to the extent the net proceeds from such other securities,
including any exercise or purchase price payable upon conversion, exercise or
exchange thereof, has been contributed by the Corporation to the equity capital
of the Company).  In the event the Corporation issues, transfers or delivers
from treasury stock or repurchases Class A Common Stock in a transaction not
contemplated in this Agreement, the Manager shall take all actions such that,
after giving effect to all such issuances, transfers, deliveries or repurchases,
the number of outstanding Common Units owned by the Corporation will equal on a
one-for-one basis the number of outstanding shares of Class A Common Stock.  In
the event the Corporation issues, transfers or delivers from treasury stock or
repurchases or redeems the Corporation’s preferred stock in a transaction not
contemplated in this Agreement, the Manager shall take all actions such that,
after giving effect to all such issuances, transfers, deliveries repurchases or
redemptions, the Corporation holds (in the case of any issuance, transfer or
delivery) or ceases to hold (in the case of any repurchase or redemption) equity
interests in the Company which (in the good faith determination by the Manager)
are in the aggregate substantially equivalent to the

 

--------------------------------------------------------------------------------


 

outstanding preferred stock of the Corporation so issued, transferred,
delivered, repurchased or redeemed.  The Company shall not undertake any
subdivision (by any Common Unit split, Common Unit distribution,
reclassification, recapitalization or similar event) or combination (by reverse
Common Unit split, reclassification, recapitalization or similar event) of the
Common Units that is not accompanied by an identical subdivision or combination
of Class A Common Stock to maintain at all times a one-to-one ratio between the
number of Common Units owned by the Corporation and the number of outstanding
shares of Class A Common Stock, unless such action is necessary to maintain at
all times a one-to-one ratio between the number of Common Units owned by the
Corporation and the number of outstanding shares of Class A Common Stock as
contemplated by the first sentence of this Section 3.04(a) without the
requirement of any consent or acknowledgement of any other Member.

 

(b)                                 The Company shall only be permitted to issue
additional Units or other Equity Securities in the Company to the Persons and on
the terms and conditions provided for in Section 3.02, this Section 3.04,
Section 3.10, Section 3.11 and Section 3.12.  Subject to the foregoing, the
Manager may cause the Company to issue additional Common Units authorized under
this Agreement at such times and upon such terms as the Manager shall determine
and the Manager shall amend this Agreement as necessary in connection with the
issuance of additional Common Units and admission of additional Members under
this Section 3.04.

 

Section 3.05                             Repurchase or Redemption of shares of
Class A Common Stock.  If, at any time, any shares of Class A Common Stock are
repurchased or redeemed (whether by exercise of a put or call, automatically or
by means of another arrangement) by the Corporation for cash, then the Manager
shall cause the Company, immediately prior to such repurchase or redemption of
Class A Common Stock, to redeem a corresponding number of Common Units held by
the Corporation, at an aggregate redemption price equal to the aggregate
purchase or redemption price of the shares of Class A Common Stock being
repurchased or redeemed by the Corporation (plus any expenses related thereto)
and upon such other terms as are the same for the shares of Class A Common Stock
being repurchased or redeemed by the Corporation.

 

Section 3.06                             Certificates Representing Units; Lost,
Stolen or Destroyed Certificates; Registration and Transfer of Units.

 

(a)                                 Units shall not be certificated unless
otherwise determined by the Manager.  If the Manager determines that one or more
Units shall be certificated, each such certificate shall be signed by or in the
name of the Company, by the Chief Executive Officer and any other officer
designated by the Manager, representing the number of Units held by such
holder.  Such certificate shall be in such form (and shall contain such legends)
as the Manager may determine.  Any or all of such signatures on any certificate
representing one or more Units may be a facsimile, engraved or printed, to the
extent permitted by applicable Law.  The Manager agrees that it shall not elect
to treat any Unit as a “security” within the meaning of Article 8 of the Uniform
Commercial Code unless thereafter all Units then outstanding are represented by
one or more certificates.

 

(b)                                 If Units are certificated, the Manager may
direct that a new certificate representing one or more Units be issued in place
of any certificate theretofore issued by the Company alleged to have been lost,
stolen or destroyed, upon delivery to the Manager of an

 

--------------------------------------------------------------------------------


 

affidavit of the owner or owners of such certificate, setting forth such
allegation.  The Manager may require the owner of such lost, stolen or destroyed
certificate, or such owner’s legal representative, to give the Company a bond
sufficient to indemnify it against any claim that may be made against it on
account of the alleged loss, theft or destruction of any such certificate or the
issuance of any such new certificate.

 

(c)                                  Upon surrender to the Company or the
transfer agent of the Company, if any, of a certificate for one or more Units,
duly endorsed or accompanied by appropriate evidence of succession, assignment
or authority to transfer, in compliance with the provisions hereof, the Company
shall issue a new certificate representing one or more Units to the Person
entitled thereto, cancel the old certificate and record the transaction upon its
books.  Subject to the provisions of this Agreement, the Manager may prescribe
such additional rules and regulations as it may deem appropriate relating to the
issue, Transfer and registration of Units.

 

Section 3.07                             Negative Capital Accounts.  No Member
shall be required to pay to any other Member or the Company any deficit or
negative balance which may exist from time to time in such Member’s Capital
Account (including upon and after dissolution of the Company).

 

Section 3.08                             No Withdrawal.  No Person shall be
entitled to withdraw any part of such Person’s Capital Contribution or Capital
Account or to receive any Distribution from the Company, except as expressly
provided in this Agreement.

 

Section 3.09                             Loans From Members.  Loans by Members
to the Company shall not be considered Capital Contributions.  Subject to the
provisions of Section 3.01(c), the amount of any such advances shall be a debt
of the Company to such Member and shall be payable or collectible in accordance
with the terms and conditions upon which such advances are made.

 

Section 3.10                             LLC Option Exercises.  If at any time
or from time to time, in connection with any LLC Option, the LLC Optionee
exercises its LLC Option in whole or in part:

 

(a)                                 If such LLC Optionee is not a Member as of
the date of such exercise, such LLC Optionee shall execute and deliver to the
Manager a Joinder to this Agreement whereby such LLC Optionee shall agree to
become a Member under this Agreement, entitled to all of the rights and
privileges and subject to all of the agreements and responsibilities of a Member
hereunder from and after the date of such Joinder.

 

(b)                                 Notwithstanding the foregoing, if the LLC
Optionee, in its capacity as a prospective Member hereunder as a result of such
LLC Option exercise, intends to simultaneously exercise its Redemption Rights
with respect to all (but not less than all) of the Common Units to be received
as by such LLC Optionee as a result of such exercise, then:

 

(i)                                     the actions described in subsection
(a) of this Section 3.10 shall be deemed to have occurred (including that such
LLC Optionee shall be deemed to have become a Member for the period of time
between such exercise and such Redemption) without requiring the actual
execution of a Joinder or the actual issuance and delivery to the LLC Optionee
of the applicable number of Common Units; and

 

--------------------------------------------------------------------------------


 

(ii)                                  such LLC Optionee may proceed to exercise
all of the rights of a Member with respect to a Redemption under Article XI
hereof of up to the number of Common Units that such LLC Optionee is entitled to
receive (and deemed to have received) as a result of such exercise.

 

(c)                                  Anti-dilution adjustments.  For all
purposes of this Section 3.10, the number of Common Units (or in connection with
simultaneous Redemption, the number of shares of Class A Common Stock in lieu of
Common Units) shall be determined after giving effect to all anti-dilution or
similar adjustments that are applicable, as of the date of exercise, to the LLC
Option being exercised the Original Management Equity Plan or applicable
Original Award Agreement.

 

Section 3.11                             Corporate Stock Option Plans.

 

(a)                                 Options Granted to Persons other than LLC
Employees.  If at any time or from time to time, in connection with any Stock
Option Plan, a stock option granted over shares of Class A Common Stock to a
Person other than an LLC Employee is duly exercised:

 

(i)                                     The Corporation shall, as soon as
practicable after such exercise, make a Capital Contribution to the Company in
an amount equal to the exercise price paid to the Corporation by such exercising
Person in connection with the exercise of such stock option.

 

(ii)                                  Notwithstanding the amount of the Capital
Contribution actually made pursuant to Section 3.11(a)(i), the Corporation shall
be deemed to have contributed to the Company as a Capital Contribution, in lieu
of the Capital Contribution actually made and in consideration of additional
Common Units, an amount equal to the Value of a share of Class A Common Stock as
of the date of such exercise multiplied by the number of shares of Class A
Common Stock then being issued by the Corporation in connection with the
exercise of such stock option.

 

(iii)                               The Corporation shall receive in exchange
for such Capital Contributions (as deemed made under 3.11(a)(ii)), a
corresponding number of Units of a class correlative to the class of Equity
Securities for which such stock options were granted.

 

(b)                                 Options Granted to LLC Employees.  If at any
time or from time to time, in connection with any Stock Option Plan, a stock
option granted over shares of Class A Common Stock to an LLC Employee is duly
exercised:

 

(i)                                     The Corporation shall sell to the
Optionee, and the Optionee shall purchase from the Corporation, for a cash price
per share equal to the Value of a share of Class A Common Stock at the time of
the exercise, the number of shares of Class A Common Stock equal to the quotient
of (x) the exercise price payable by the Optionee in connection with the
exercise of such stock option divided by (y) the Value of a share of Class A
Common Stock at the time of such exercise.

 

(ii)                                  The Corporation shall sell to the Company
(or if the Optionee is an employee of, or other service provider to, a
Subsidiary, the Corporation shall sell to such Subsidiary), and the Company (or
such Subsidiary, as applicable) shall purchase from the

 

--------------------------------------------------------------------------------


 

Corporation, a number of shares of Class A Common Stock equal to the excess of
(x) the number of shares of Class A Common Stock as to which such stock option
is being exercised over (y) the number of shares of Class A Common Stock sold
pursuant to Section 3.11(b)(i) hereof.  The purchase price per share of Class A
Common Stock for such sale of shares of Class A Common Stock to the Company (or
such Subsidiary) shall be the Value of a share of Class A Common Stock as of the
date of exercise of such stock option.

 

(iii)                               The Company shall transfer to the Optionee
(or if the Optionee is an employee of, or other service provider to, a
Subsidiary, the Subsidiary shall transfer to the Optionee) at no additional cost
to such LLC Employee and as additional compensation to such LLC Employee, the
number of shares of Class A Common Stock described in Section 3.11(b)(ii).

 

(iv)                              The Corporation shall, as soon as practicable
after such exercise, make a Capital Contribution to the Company in an amount
equal to all proceeds received (from whatever source, but excluding any payment
in respect of payroll taxes or other withholdings) by the Corporation in
connection with the exercise of such stock option.  The Corporation shall
receive for such Capital Contribution, a number Units equal to the number of
shares of Class A Common Stock for which such option was exercised.

 

(c)                                  Restricted Stock Granted to LLC Employees. 
If at any time or from time to time, in connection with any Equity Plan (other
than a Stock Option Plan), any shares of Class A Common Stock are issued to an
LLC Employee (including any shares of Class A Common Stock that are subject to
forfeiture in the event such LLC Employee terminates his employment by the
Company or any Subsidiary) in consideration for services performed for the
Company or any Subsidiary:

 

(i)                                     The Corporation shall issue such number
of shares of Class A Common Stock as are to be issued to the LLC Employee in
accordance with the Equity Plan;

 

(ii)                                  On the date (such date, the “Vesting
Date”) that the Value of such shares is includible in taxable income of the LLC
Employee, the following events will be deemed to have occurred: (a) the
Corporation shall be deemed to have sold such shares of Class A Common Stock to
the Company (or if the LLC Employee is an employee of, or other service provider
to, a Subsidiary, to such Subsidiary) for a purchase price equal to the Value of
such shares of Class A Common Stock, (b) the Company (or such Subsidiary) shall
be deemed to have delivered such shares of Class A Common Stock to the LLC
Employee, (c) the Corporation shall be deemed to have contributed the purchase
price for such shares of Class A Common Stock to the Company as a Capital
Contribution, and (d) in the case where the LLC Employee is an employee of a
Subsidiary, the Company shall be deemed to have contributed such amount to the
capital of the Subsidiary; and

 

(iii)                               The Company shall issue to the Corporation
on the Vesting Date a number of Units equal to the number of shares of Class A
Common Stock issued under Section 3.11(c)(i) in consideration for a Capital
Contribution in cash in an amount equal to the

 

--------------------------------------------------------------------------------


 

product of (x) the number of such newly issued Units multiplied by (y) the Value
of a share of Class A Common Stock.

 

(d)                                 Future Stock Incentive Plans.  Nothing in
this Agreement shall be construed or applied to preclude or restrain the
Corporation from adopting, modifying or terminating stock incentive plans for
the benefit of employees, directors or other business associates of the
Corporation, the Company or any of their respective Affiliates.  The Members
acknowledge and agree that, in the event that any such plan is adopted, modified
or terminated by the Corporation, amendments to this Section 3.11 may become
necessary or advisable and that any approval or consent to any such amendments
requested by the Corporation shall be deemed granted by the Manager without the
requirement of any further consent or acknowledgement of any other Member.

 

(e)                                  Anti-dilution adjustments.  For all
purposes of this Section 3.11, the number of shares of Class A Common Stock and
the corresponding number of Common Units shall be determined after giving effect
to all anti-dilution or similar adjustments that are applicable, as of the date
of exercise or vesting, to the option, warrant, restricted stock or other equity
interest that is being exercised or becomes vested under the applicable Stock
Option Plan or other Equity Plan and applicable award or grant documentation.

 

Section 3.12                             Dividend Reinvestment Plan, Cash Option
Purchase Plan, Stock Incentive Plan or Other Plan.  Except as may otherwise be
provided in this Article III, all amounts received or deemed received by the
Corporation in respect of any dividend reinvestment plan, cash option purchase
plan, stock incentive or other stock or subscription plan or agreement, either
(a) shall be utilized by the Corporation to effect open market purchases of
shares of Class A Common Stock, or (b) if the Corporation elects instead to
issue new shares of Class A Common Stock with respect to such amounts, shall be
contributed by the Corporation to the Company in exchange for additional Units. 
Upon such contribution, the Company will issue to the Corporation a number of
Units equal to the number of new shares of Class A Common Stock so issued.

 

ARTICLE IV.
DISTRIBUTIONS

 

Section 4.01                             Distributions.

 

(a)                                 Distributable Cash; Other Distributions.  To
the extent permitted by applicable Law and hereunder, Distributions to Members
may be declared by the Manager out of Distributable Cash or other funds or
property legally available therefor in such amounts and on such terms (including
the payment dates of such Distributions) as the Manager shall determine using
such record date as the Manager may designate; such Distributions shall be made
to the Members as of the close of business on such record date on a pro rata
basis in accordance with each Member’s Percentage Interest as of the close of
business on such record date; provided, however, that the Manager shall have the
obligation to make Distributions as set forth in Sections 4.01(b) and 14.02; and
provided further that, notwithstanding any other provision herein to the
contrary, no Distributions shall be made to any Member to the extent such
Distribution would render the Company insolvent.  For purposes of the foregoing
sentence, insolvency means the inability of the Company to meet its payment
obligations when due.  Promptly following the

 

--------------------------------------------------------------------------------


 

designation of a record date and the declaration of a Distribution pursuant to
this Section 4.01(a), the Manager shall give notice to each Member of the record
date, the amount and the terms of the Distribution and the payment date
thereof.  In furtherance of the foregoing, it is intended that the Manager
shall, to the extent permitted by applicable Law and hereunder, have the right
in its sole discretion to make Distributions to the Members pursuant to this
Section 4.01(a) in such amounts as shall enable the Corporation to pay dividends
or to meet its obligations, including its obligations pursuant to the Tax
Receivable Agreement (to the extent such obligations are not otherwise able to
be satisfied as a result of Tax Distributions required to be made pursuant to
Section 4.01(b)).

 

(b)                                 Tax Distributions.

 

(i)                                     Subject to Section 4.02, on or about
each date (a “Tax Distribution Date”) that is ten (10) Business Days prior to
(i) each date on which estimated U.S. federal income tax payments are required
to be made by calendar year individual taxpayers (or, if earlier, the date on
which estimated U.S. federal income tax payments are required for the
Corporation) and (ii) each due date for the U.S. federal income tax return of an
individual calendar year taxpayer (without regard to extensions) (or, if
earlier, the due date for the U.S. federal income tax return of the Corporation,
as determined without regard to extensions), the Company shall be required to
make a Distribution to each Member of cash in an amount equal to the excess of
such Member’s Assumed Tax Liability, if any, for such taxable period over the
Distributions previously made to such Member pursuant to this
Section 4.01(b) with respect to such taxable period (the “Tax Distributions”).

 

(ii)                                  To the extent a Member otherwise would be
entitled to receive less than its Percentage Interest of the aggregate Tax
Distributions to be paid pursuant to this Section 4.01(b) on any given date, the
Tax Distributions to such Member shall be increased to ensure that all
Distributions made pursuant to this Section 4.01(b) are made pro rata in
accordance with Percentage Interests.  If, on a Tax Distribution Date, there are
insufficient funds on hand to distribute to the Members the full amount of the
Tax Distributions to which such Members are otherwise entitled, Distributions
pursuant to this Section 4.01(b) shall be made to the Members to the extent of
available funds in accordance with their Percentage Interests and the Company
shall make future Tax Distributions as soon as funds become available sufficient
to pay the remaining portion of the Tax Distributions to which such Members are
otherwise entitled.

 

(iii)                               In the event of any audit by, or similar
event with, a taxing authority that affects the calculation of any Member’s
Assumed Tax Liability for any taxable year, or in the event the Company files an
amended tax return, each Member’s Assumed Tax Liability with respect to such
year shall be recalculated by giving effect to such event (for the avoidance of
doubt, taking into account interest or penalties).  Any shortfall in the amount
of Tax Distributions the Members and former Members received for the relevant
taxable years based on such recalculated Assumed Tax Liability promptly shall be
distributed to such Members and the successors of such former Members, except,
for the avoidance of doubt, to the extent Distributions were made to such
Members and former Members pursuant to Section 4.01(a) and this
Section 4.01(b) in the relevant taxable years sufficient to cover such
shortfall.

 

--------------------------------------------------------------------------------


 

(iv)                              Notwithstanding the foregoing, Distributions
pursuant to this Section 4.01(b), if any, shall be made to a Member only to the
extent all previous Distributions to such Member pursuant to
Section 4.01(a) during the Fiscal Year are less than the Distributions such
Member otherwise would have been entitled to receive during such Fiscal Year
pursuant to this Section 4.01(b).

 

Section 4.02                             Restricted Distributions. 
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make any Distribution to any Member on account of any Company
Interest if such Distribution would violate any applicable Law or the terms of
the Credit Agreements.

 

ARTICLE V.
CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

 

Section 5.01                             Capital Accounts.

 

(a)                                 The Company shall maintain a separate
Capital Account for each Member according to the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv).  For this purpose, the Company may (in the discretion
of the Manager), upon the occurrence of the events specified in Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital
Accounts in accordance with the rules of such Treasury Regulation and Treasury
Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company
property.  Upon the exercise by any LLC Optionee of its LLC Option, such LLC
Optionee’s initial Capital Account shall be equal to the sum of (i) the exercise
price paid by such LLC Optionee to the Company in connection with such exercise
and (ii) the amount included in such LLC Optionee’s compensation income under
Code Section 83 as a result of such exercise.

 

(b)                                 For purposes of computing the amount of any
item of Company income, gain, loss or deduction to be allocated pursuant to this
Article V and to be reflected in the Capital Accounts of the Members, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for U.S. federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose); provided, however, that:

 

(i)                                     The computation of all items of income,
gain, loss and deduction shall include those items described in Code
Section 705(a)(l)(B) or Code Section 705(a)(2)(B) and Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), without regard to the fact that such items are not
includable in gross income or are not deductible for U.S. federal income tax
purposes.

 

(ii)                                  If the Book Value of any Company property
is adjusted pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(f), the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such property.

 

(iii)                               Items of income, gain, loss or deduction
attributable to the disposition of Company property having a Book Value that
differs from its adjusted basis for tax purposes shall be computed by reference
to the Book Value of such property.

 

--------------------------------------------------------------------------------


 

(iv)                              Items of depreciation, amortization and other
cost recovery deductions with respect to Company property having a Book Value
that differs from its adjusted basis for tax purposes shall be computed by
reference to the property’s Book Value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g).

 

(v)                                 To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Sections 732(d), 734(b) or
743(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis).

 

Section 5.02                             Allocations.  Except as otherwise
provided in Section 5.03 and Section 5.04, Net Profits and Net Losses for any
Fiscal Year or Fiscal Period shall be allocated among the Capital Accounts of
the Members pro rata in accordance with their respective Percentage Interests. 
For the avoidance of doubt, in accordance with Code Section 706(d)(1), any
deductions resulting from the exercise by any LLC Optionee of its LLC Option
shall be allocated under a closing of the books method to the Members who were
Members of the Company in the Fiscal Period ending on the day immediately prior
the day of such exercise.

 

Section 5.03                             Regulatory Allocations.

 

(a)                                 Losses attributable to partner nonrecourse
debt (as defined in Treasury Regulation Section 1.704-2(b)(4)) shall be
allocated in the manner required by Treasury Regulation Section 1.704-2(i).  If
there is a net decrease during a Taxable Year in partner nonrecourse debt
minimum gain (as defined in Treasury Regulation Section 1.704-2(i)(3)), Profits
for such Taxable Year (and, if necessary, for subsequent Taxable Years) shall be
allocated to the Members in the amounts and of such character as determined
according to Treasury Regulation Section 1.704-2(i)(4).

 

(b)                                 Nonrecourse deductions (as determined
according to Treasury Regulation Section 1.704-2(b)(1)) for any Taxable Year
shall be allocated pro rata among the Members in accordance with their
Percentage Interests.  Except as otherwise provided in Section 4.03(a), if there
is a net decrease in the Minimum Gain during any Taxable Year, each Member shall
be allocated Profits for such Taxable Year (and, if necessary, for subsequent
Taxable Years) in the amounts and of such character as determined according to
Treasury Regulation Section 1.704-2(f).  This Section 5.03(b) is intended to be
a minimum gain chargeback provision that complies with the requirements of
Treasury Regulation Section 1.704-2(f), and shall be interpreted in a manner
consistent therewith.

 

(c)                                  If any Member that unexpectedly receives an
adjustment, allocation or Distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) has an Adjusted Capital Account
Deficit as of the end of any Taxable Year, computed after the application of
Sections 5.03(a) and 5.03(b) but before the application of any other provision
of this Article V, then Profits for such Taxable Year shall be allocated to such
Member in proportion to, and to the extent of, such Adjusted Capital Account
Deficit.  This Section 5.03(c)

 

--------------------------------------------------------------------------------


 

is intended to be a qualified income offset provision as described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.

 

(d)                                 If the allocation of Net Losses to a Member
as provided in Section 5.02 would create or increase an Adjusted Capital Account
Deficit, there shall be allocated to such Member only that amount of Losses as
will not create or increase an Adjusted Capital Account Deficit.  The Net Losses
that would, absent the application of the preceding sentence, otherwise be
allocated to such Member shall be allocated to the other Members in accordance
with their relative Percentage Interests, subject to this Section 5.03(d).

 

(e)                                  Profits and Losses described in
Section 5.01(b)(v) shall be allocated in a manner consistent with the manner
that the adjustments to the Capital Accounts are required to be made pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(j), (k) and (m).

 

(f)                                   The allocations set forth in
Section 5.03(a) through and including Section 5.03(e) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Sections
1.704-1(b) and 1.704-2 of the Treasury Regulations.  The Regulatory Allocations
may not be consistent with the manner in which the Members intend to allocate
Profit and Loss of the Company or make Distributions.  Accordingly,
notwithstanding the other provisions of this Article V, but subject to the
Regulatory Allocations, income, gain, deduction and loss shall be reallocated
among the Members so as to eliminate the effect of the Regulatory Allocations
and thereby cause the respective Capital Accounts of the Members to be in the
amounts (or as close thereto as possible) they would have been if Profit and
Loss (and such other items of income, gain, deduction and loss) had been
allocated without reference to the Regulatory Allocations.  In general, the
Members anticipate that this will be accomplished by specially allocating other
Profit and Loss (and such other items of income, gain, deduction and loss) among
the Members so that the net amount of the Regulatory Allocations and such
special allocations to each such Member is zero.  In addition, if in any Fiscal
Year or Fiscal Period there is a decrease in partnership minimum gain, or in
partner nonrecourse debt minimum gain, and application of the minimum gain
chargeback requirements set forth in Section 5.03(a) or Section 5.03(b) would
cause a distortion in the economic arrangement among the Members, the Members
may, if they do not expect that the Company will have sufficient other income to
correct such distortion, request the Internal Revenue Service to waive either or
both of such minimum gain chargeback requirements.  If such request is granted,
this Agreement shall be applied in such instance as if it did not contain such
minimum gain chargeback requirement.

 

Section 5.04                             Final Allocations.  Notwithstanding any
contrary provision in this Agreement except Section 5.03, the Manager shall make
appropriate adjustments to allocations of Profits and Losses to (or, if
necessary, allocate items of gross income, gain, loss or deduction of the
Company among) the Members upon the liquidation of the Company (within the
meaning of Section 1.704 1(b)(2)(ii)(g) of the Treasury Regulations), the
transfer of substantially all the Units (whether by sale or exchange or merger)
or sale of all or substantially all the assets of the Company, such that, to the
maximum extent possible, the Capital Accounts of the Members are proportionate
to their Percentage Interests.  In each case, such adjustments or allocations
shall occur, to the maximum extent possible, in the Fiscal Year of the event
requiring such adjustments or allocations.

 

--------------------------------------------------------------------------------


 

Section 5.05                             Tax Allocations.

 

(a)                                 The income, gains, losses, deductions and
credits of the Company will be allocated, for federal, state and local income
tax purposes, among the Members in accordance with the allocation of such
income, gains, losses, deductions and credits among the Members for computing
their Capital Accounts; provided that if any such allocation is not permitted by
the Code or other applicable Law, the Company’s subsequent income, gains,
losses, deductions and credits will be allocated among the Members so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

 

(b)                                 Items of Company taxable income, gain, loss
and deduction with respect to any property contributed to the capital of the
Company shall be allocated among the Members in accordance with Code
Section 704(c) so as to take account of any variation between the adjusted basis
of such property to the Company for federal income tax purposes and its Book
Value using the traditional method, as described in Treasury Regulations
Section 1.704-3(b).

 

(c)                                  If the Book Value of any Company asset is
adjusted pursuant to Section 5.01(b), subsequent allocations of items of taxable
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value in the same manner as under Code
Section 704(c) using the traditional method, as described in Treasury
Regulations Section 1.704-3(b).

 

(d)                                 Allocations of tax credits, tax credit
recapture, and any items related thereto shall be allocated to the Members pro
rata as determined by the Manager taking into account the principles of Treasury
Regulation Section 1.704-1(b)(4)(ii).

 

(e)                                  For purposes of determining a Member’s pro
rata share of the Company’s “excess nonrecourse liabilities” within the meaning
of Treasury Regulation Section 1.752-3(a)(3), each Member’s interest in income
and gain shall be in proportion to the Units held by such Member.

 

(f)                                   Allocations pursuant to this Section 5.05
are solely for purposes of federal, state and local taxes and shall not affect,
or in any way be taken into account in computing, any Member’s Capital Account
or share of Profits, Losses, Distributions or other Company items pursuant to
any provision of this Agreement.

 

Section 5.06                             Indemnification and Reimbursement for
Payments on Behalf of a Member.  If the Company is obligated to pay any amount
to a Governmental Entity (or otherwise makes a payment to a Governmental Entity)
that is specifically attributable to a Member or a Member’s status as such
(including federal withholding taxes, state personal property taxes and state
unincorporated business taxes, but excluding payments such as professional
association fees and the like made voluntarily by the Company on behalf of any
Member based upon such Member’s status as an employee of the Company), then such
Person shall indemnify the Company in full for the entire amount paid (including
interest, penalties and related expenses).  The Manager may offset Distributions
to which a Person is otherwise entitled under this Agreement against such
Person’s obligation to indemnify the Company under this Section 5.06.  A
Member’s obligation to make contributions to the Company under this Section 5.06
shall survive the termination, dissolution, liquidation and winding up of the
Company, and for

 

--------------------------------------------------------------------------------


 

purposes of this Section 5.06, the Company shall be treated as continuing in
existence.  The Company may pursue and enforce all rights and remedies it may
have against each Member under this Section 5.06, including instituting a
lawsuit to collect such contribution with interest calculated at a rate per
annum equal to the sum of the Base Rate plus 300 basis points (but not in excess
of the highest rate per annum permitted by Law).

 

ARTICLE VI.
MANAGEMENT

 

Section 6.01                             Authority of Manager.

 

(a)                                 Except for situations in which the approval
of any Member(s) is specifically required by this Agreement, (i) all management
powers over the business and affairs of the Company shall be exclusively vested
in the Corporation, as the sole managing member of the Company (the Corporation,
in such capacity, the “Manager”) and (ii) the Manager shall conduct, direct and
exercise full control over all activities of the Company.  The Manager shall be
the “manager” of the Company for the purposes of the Delaware Act.  Except as
otherwise expressly provided for herein and subject to the other provisions of
this Agreement, the Members hereby consent to the exercise by the Manager of all
such powers and rights conferred on the Members by the Delaware Act with respect
to the management and control of the Company.  The Corporation may not be
removed as a Manager except as provided in Section 6.04.  Any Manager that is
properly removed pursuant to Section 6.04 shall be replaced in the manner
provided in Section 6.05.  The Original Members terminate as of the Effective
Time the “Board” previously established in order to conduct the business of the
Company pursuant to the First A&R LLC Agreement (as such term was previously
defined in the First A&R LLC Agreement).

 

(b)                                 The day-to-day business and operations of
the Company shall be overseen and implemented by officers of the Company (each,
an “Officer” and collectively, the “Officers”), subject to the limitations
imposed by the Manager.  An Officer may, but need not, be a Member.  Each
Officer shall be appointed by the Manager and shall hold office until his or her
successor shall be duly designated and shall qualify or until his or her death
or until he shall resign or shall have been removed in the manner hereinafter
provided.  Any one Person may hold more than one office.  Subject to the other
provisions in this Agreement (including in Section 6.08 below), the salaries or
other compensation, if any, of the Officers of the Company shall be fixed from
time to time by the Manager.  The authority and responsibility of the Officers
shall include, but not be limited to, such duties as the Manager may, from time
to time, delegate to them and the carrying out of the Company’s business and
affairs on a day-to-day basis.  The existing Officers of the Company as of the
Effective Time shall remain in their respective positions and shall be deemed to
have been appointed by the Manager.  All Officers shall be, and shall be deemed
to be, officers and employees of the Company.  An Officer may also perform one
or more roles as an officer of the Manager.

 

(c)                                  The Manager shall have the power and
authority to effectuate the sale, lease, transfer, exchange or other disposition
of any, all or substantially all of the assets of the Company (including the
exercise or grant of any conversion, option, privilege or subscription right or
any other right available in connection with any assets at any time held by the
Company)

 

--------------------------------------------------------------------------------


 

or the merger, consolidation, reorganization or other combination of the Company
with or into another entity.

 

Section 6.02                             Actions of the Manager.  The Manager
may act through any Officer or through any other Person or Persons to whom
authority and duties have been delegated pursuant to Section 6.08.

 

Section 6.03                             Resignation.  The Manager may resign at
any time by giving written notice to the Members.  Unless otherwise specified in
the notice, the resignation shall take effect upon receipt thereof by the
Members, and the acceptance of the resignation shall not be necessary to make it
effective.

 

Section 6.04                             Removal.  The Manager may only be
removed by the Corporation.

 

Section 6.05                             Vacancies.  Vacancies in the position
of Manager occurring for any reason shall be filled by the Corporation (or, if
the Corporation has ceased to exist without any successor or assign, then by the
holders of a majority in interest of the voting capital stock of the Corporation
immediately prior to such cessation).

 

Section 6.06                             Transactions Between Company and
Manager.  The Manager may cause the Company to contract and deal with the
Manager, or any Affiliate of the Manager, provided such contracts and dealings
are on terms comparable to and competitive with those available to the Company
from others dealing at arm’s length or are approved by the Members and otherwise
are permitted by the Credit Agreements.  The Members hereby approve the IPO
Common Unit Purchase Agreement.

 

Section 6.07                             Reimbursement for Expenses.  The
Manager shall not be compensated for its services as Manager of the Company
except as expressly provided in this Agreement or as otherwise approved by the
Members (other than the Manager) holding a majority of the Voting Units
(excluding Voting Units held by the Manager) then outstanding.  The Members
acknowledge and agree that, upon consummation of the IPO, the Manager’s Class A
Common Stock will be publicly traded and therefore the Manager will have access
to the public capital markets and that such status and the services performed by
the Manager will inure to the benefit of the Company and all Members; therefore,
the Manager shall be reimbursed by the Company for any reasonable out-of-pocket
expenses incurred on behalf of the Company, including without limitation all
fees, expenses and costs associated with the IPO and all fees, expenses and
costs of being a public company (including without limitation public reporting
obligations, proxy statements, stockholder meetings, stock exchange fees,
transfer agent fees, SEC and FINRA filing fees and offering expenses) and
maintaining its corporate existence.  In the event that shares of Class A Common
Stock are sold to underwriters in the IPO (or in any subsequent public offering)
at a price per share that is lower than the price per share for which such
shares of Class A Common Stock are sold to the public in the IPO (or in such
subsequent public offering, as applicable) after taking into account
underwriters’ discounts or commissions and brokers’ fees or commissions (such
difference, the “Discount”), the Company shall reimburse the Manager for such
Discount by treating such Discount as an additional Capital Contribution made by
the Manager to the Company and increasing the Manager’s Capital Account by the
amount of such Discount.  To the extent practicable, expenses incurred by the
Manager on behalf of or for the

 

--------------------------------------------------------------------------------


 

benefit of the Company shall be billed directly to and paid by the Company and,
if and to the extent any reimbursements to the Manager or any of its Affiliates
by the Company pursuant to this Section 6.07 constitute gross income to such
Person (as opposed to the repayment of advances made by such Person on behalf of
the Company), such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Members’ Capital Accounts.

 

Section 6.08                             Delegation of Authority.  The Manager
(a) may, from time to time, delegate to one or more Persons such authority and
duties as the Manager may deem advisable, and (b) may assign titles (including,
without limitation, chief executive officer, president, chief executive officer,
chief financial officers, chief operating officer, vice president, secretary,
assistant secretary, treasurer or assistant treasurer) and delegate certain
authority and duties to such Persons as the same may be amended, restated or
otherwise modified from time to time.  Any number of titles may be held by the
same individual.  The salaries or other compensation, if any, of such agents of
the Company shall be fixed from time to time by the Manager, subject to the
other provisions in this Agreement.

 

Section 6.09                             Limitation of Liability of Manager.

 

(a)                                 Except as otherwise provided herein or in an
agreement entered into by such Person and the Company, neither the Manager nor
any of the Manager’s Affiliates shall be liable to the Company or to any Member
that is not the Manager for any act or omission performed or omitted by the
Manager in its capacity as the sole managing member of the Company pursuant to
authority granted to the Manager by this Agreement; provided, however, that,
except as otherwise provided herein, such limitation of liability shall not
apply to the extent the act or omission was attributable to the Manager’s gross
negligence, willful misconduct or knowing violation of Law or for any present or
future breaches of any representations, warranties or covenants by the Manager
or its Affiliates contained herein or in the other agreements with the Company. 
The Manager may exercise any of the powers granted to it by this Agreement and
perform any of the duties imposed upon it hereunder either directly or by or
through its agents, and shall not be responsible for any misconduct or
negligence on the part of any such agent (so long as such agent was selected in
good faith and with reasonable care).  The Manager shall be entitled to rely
upon the advice of legal counsel, independent public accountants and other
experts, including financial advisors, and any act of or failure to act by the
Manager in good faith reliance on such advice shall in no event subject the
Manager to liability to the Company or any Member that is not the Manager.

 

(b)                                 Whenever this Agreement or any other
agreement contemplated herein provides that the Manager shall act in a manner
which is, or provide terms which are, “fair and reasonable” to the Company or
any Member that is not the Manager, the Manager shall determine such appropriate
action or provide such terms considering, in each case, the relative interests
of each party to such agreement, transaction or situation and the benefits and
burdens relating to such interests, any customary or accepted industry
practices, and any applicable United States generally accepted accounting
practices or principles.

 

(c)                                  Whenever in this Agreement or any other
agreement contemplated herein, the Manager is permitted or required to take any
action or to make a decision in its “sole discretion”

 

--------------------------------------------------------------------------------


 

or “discretion,” with “complete discretion” or under a grant of similar
authority or latitude, the Manager shall be entitled to consider such interests
and factors as it desires, including its own interests, and shall, to the
fullest extent permitted by applicable Law, have no duty or obligation to give
any consideration to any interest of or factors affecting the Company or other
Members.

 

(d)                                 Whenever in this Agreement the Manager is
permitted or required to take any action or to make a decision in its “good
faith” or under another express standard, the Manager shall act under such
express standard and, to the extent permitted by applicable Law, shall not be
subject to any other or different standards imposed by this Agreement or any
other agreement contemplated herein, and, notwithstanding anything contained
herein to the contrary, so long as the Manager acts in good faith, the
resolution, action or terms so made, taken or provided by the Manager shall not
constitute a breach of this Agreement or any other agreement contemplated herein
or impose liability upon the Manager or any of the Manager’s Affiliates.

 

Section 6.10                             Investment Company Act.  The Manager
shall use its best efforts to ensure that the Company shall not be subject to
registration as an investment company pursuant to the Investment Company Act.

 

Section 6.11                             Outside Activities of the Manager.  The
Manager shall not, directly or indirectly, enter into or conduct any business or
operations, other than in connection with (a) the ownership, acquisition and
disposition of Common Units, (b) the management of the business and affairs of
the Company and its Subsidiaries, (c) the operation of the Manager as a
reporting company with a class (or classes) of securities registered under
Section 12 of the Exchange Act and listed on a securities exchange, (d) the
offering, sale, syndication, private placement or public offering of stock,
bonds, securities or other interests, (e) financing or refinancing of any type
related to the Company, its Subsidiaries or their assets or activities, and
(f) such activities as are incidental to the foregoing; provided, however, that,
except as otherwise provided herein, the net proceeds of any financing raised by
the Manager pursuant to the preceding clauses (d) and (e) shall be made
available to the Company, whether as Capital Contributions, loans or otherwise,
as appropriate, and, provided further, that the Manager may, in its sole and
absolute discretion, from time to time hold or acquire assets in its own name or
otherwise other than through the Company and its Subsidiaries so long as the
Manager takes commercially reasonable measures to ensure that the economic
benefits and burdens of such assets are otherwise vested in the Company or its
Subsidiaries, through assignment, mortgage loan or otherwise or, if it is not
commercially reasonable to vest such economic interests in the Company or any of
its Subsidiaries, the Members shall negotiate in good faith to amend this
Agreement to reflect such activities and the direct ownership of assets by the
Manager.  Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

 

ARTICLE VII.
RIGHTS AND OBLIGATIONS OF MEMBERS

 

Section 7.01                             Limitation of Liability and Duties of
Members.

 

(a)                                 Except as provided in this Agreement or in
the Delaware Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be

 

--------------------------------------------------------------------------------


 

solely the debts, obligations and liabilities of the Company and no Member
(including without limitation, the Manager) shall be obligated personally for
any such debts, obligation or liability solely by reason of being a Member or
acting as the Manager of the Company.  Except as otherwise provided in this
Agreement, a Member’s liability (in its capacity as such) for Company
liabilities and Losses shall be limited to the Company’s assets. 
Notwithstanding anything contained herein to the contrary, the failure of the
Company to observe any formalities or requirements relating to the exercise of
its powers or management of its business and affairs under this Agreement or the
Delaware Act shall not be grounds for imposing personal liability on the Members
for liabilities of the Company.

 

(b)                                 In accordance with the Delaware Act and the
laws of the State of Delaware, a Member may, under certain circumstances, be
required to return amounts previously distributed to such Member.  It is the
intent of the Members that no Distribution to any Member pursuant to Article IV
shall be deemed a return of money or other property paid or distributed in
violation of the Delaware Act.  The payment of any such money or Distribution of
any such property to a Member shall be deemed to be a compromise within the
meaning of Section 18-502(b) of the Delaware Act, and, to the fullest extent
permitted by Law, any Member receiving any such money or property shall not be
required to return any such money or property to the Company or any other
Person.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of any other Member.

 

(c)                                  Notwithstanding any other provision of this
Agreement, to the extent that, at law or in equity, any Member (or any Member’s
Affiliate or any manager, managing member, general partner, director, officer,
employee, agent, fiduciary or trustee of any Member or of any Affiliate of a
Member) has duties (including fiduciary duties) to the Company, to the Manager,
to another Member, to any Person who acquires an interest in a Company Interest
or to any other Person bound by this Agreement, all such duties (including
fiduciary duties) are hereby eliminated, to the fullest extent permitted by law,
and replaced with the duties or standards expressly set forth herein, if any. 
The elimination of duties (including fiduciary duties) to the Company, the
Manager, each of the Members, each other Person who acquires an interest in a
Company Interest and each other Person bound by this Agreement and replacement
thereof with the duties or standards expressly set forth herein, if any, are
approved by the Company, the Manager, each of the Members, each other Person who
acquires an interest in a Company Interest and each other Person bound by this
Agreement.

 

Section 7.02                             Lack of Authority.  No Member, other
than the Manager or a duly appointed Officer, in each case in its capacity as
such, has the authority or power to act for or on behalf of the Company, to do
any act that would be binding on the Company or to make any expenditure on
behalf of the Company.  The Members hereby consent to the exercise by the
Manager of the powers conferred on them by Law and this Agreement.

 

Section 7.03                             No Right of Partition.  No Member,
other than the Manager, shall have the right to seek or obtain partition by
court decree or operation of Law of any Company property, or the right to own or
use particular or individual assets of the Company.

 

--------------------------------------------------------------------------------


 

Section 7.04                             Indemnification.

 

(a)                                 Subject to Section 5.06, the Company hereby
agrees to indemnify and hold harmless any Person (each an “Indemnified Person”)
to the fullest extent permitted under the Delaware Act, as the same now exists
or may hereafter be amended, substituted or replaced (but, in the case of any
such amendment, substitution or replacement only to the extent that such
amendment, substitution or replacement permits the Company to provide broader
indemnification rights than the Company is providing immediately prior to such
amendment), against all expenses, liabilities and losses (including attorneys’
fees, judgments, fines, excise taxes or penalties) reasonably incurred or
suffered by such Person (or one or more of such Person’s Affiliates) by reason
of the fact that such Person is or was a Member or is or was serving as the
Manager, Officer, employee or other agent of the Company or is or was serving at
the request of the Company as a manager, officer, director, principal, member,
employee or agent of another corporation, partnership, joint venture, limited
liability company, trust or other enterprise; provided, however, that no
Indemnified Person shall be indemnified for any expenses, liabilities and losses
suffered that are attributable to such Indemnified Person’s or its Affiliates’
gross negligence, willful misconduct or knowing violation of Law or for any
present or future breaches of any representations, warranties or covenants by
such Indemnified Person or its Affiliates contained herein or in the other
agreements with the Company.  Expenses, including attorneys’ fees, incurred by
any such Indemnified Person in defending a proceeding shall be paid by the
Company in advance of the final disposition of such proceeding, including any
appeal therefrom, upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified by the Company.

 

(b)                                 The right to indemnification and the
advancement of expenses conferred in this Section 7.04 shall not be exclusive of
any other right which any Person may have or hereafter acquire under any
statute, agreement, bylaw, action by the Manager or otherwise.

 

(c)                                  The Company shall maintain directors’ and
officers’ liability insurance, or substantially equivalent insurance, at its
expense, to protect any Indemnified Person (and the investment funds, if any,
they represent) against any expense, liability or loss described in
Section 7.04(a) whether or not the Company would have the power to indemnify
such Indemnified Person against such expense, liability or loss under the
provisions of this Section 7.04.  The Company shall use its commercially
reasonable efforts to purchase and maintain property, casualty and liability
insurance in types and at levels customary for companies of similar size engaged
in similar lines of business, as determined in good faith by the Manager, and
the Company shall use its commercially reasonable efforts to purchase directors’
and officers’ liability insurance (including employment practices coverage) with
a carrier and in an amount determined necessary or desirable as determined in
good faith by the Manager.

 

(d)                                 Notwithstanding anything contained herein to
the contrary (including in this Section 7.04), any indemnity by the Company
relating to the matters covered in this Section 7.04 shall be provided out of
and to the extent of Company assets only and no Member (unless such Member
otherwise agrees in writing or is found in a final decision by a court of
competent jurisdiction to have personal liability on account thereof) shall have
personal liability on account

 

--------------------------------------------------------------------------------


 

thereof or shall be required to make additional Capital Contributions to help
satisfy such indemnity of the Company.

 

(e)                                  If this Section 7.04 or any portion hereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify and hold harmless each Indemnified
Person pursuant to this Section 7.04 to the fullest extent permitted by any
applicable portion of this Section 7.04 that shall not have been invalidated and
to the fullest extent permitted by applicable Law.

 

Section 7.05                             Members Right to Act.  For matters that
require the approval of the Members, the Members shall act through meetings and
written consents as described in paragraphs (a) and (b) below:

 

(a)                                 Except as otherwise expressly provided by
this Agreement, acts by the Members holding a majority of the Units, voting
together as a single class, shall be the acts of the Members.  Any Member
entitled to vote at a meeting of Members or to express consent or dissent to
Company action in writing without a meeting may authorize another person or
persons to act for it by proxy.  An electronic mail, telegram, telex, cablegram
or similar transmission by the Member, or a photographic, photostatic, facsimile
or similar reproduction of a writing executed by the Member shall (if stated
thereon) be treated as a proxy executed in writing for purposes of this
Section 7.05(a).  No proxy shall be voted or acted upon after eleven months from
the date thereof, unless the proxy provides for a longer period.  A proxy shall
be revocable unless the proxy form conspicuously states that the proxy is
irrevocable and that the proxy is coupled with an interest.  Should a proxy
designate two or more Persons to act as proxies, unless that instrument shall
provide to the contrary, a majority of such Persons present at any meeting at
which their powers thereunder are to be exercised shall have and may exercise
all the powers of voting or giving consents thereby conferred, or, if only one
be present, then such powers may be exercised by that one; or, if an even number
attend and a majority do not agree on any particular issue, the Company shall
not be required to recognize such proxy with respect to such issue if such proxy
does not specify how the votes that are the subject of such proxy are to be
voted with respect to such issue.

 

(b)                                 The actions by the Members permitted
hereunder may be taken at a meeting called by the Manager or by the Members
holding a majority of the Units entitled to vote on such matter on at least 48
hours’ prior written notice to the other Members entitled to vote, which notice
shall state the purpose or purposes for which such meeting is being called.  The
actions taken by the Members entitled to vote or consent at any meeting (as
opposed to by written consent), however called and noticed, shall be as valid as
though taken at a meeting duly held after regular call and notice if (but not
until), either before, at or after the meeting, the Members entitled to vote or
consent as to whom it was improperly held signs a written waiver of notice or a
consent to the holding of such meeting or an approval of the minutes thereof. 
The actions by the Members entitled to vote or consent may be taken by vote of
the Members entitled to vote or consent at a meeting or by written consent, so
long as such consent is signed by Members having not less than the minimum
number of Units that would be necessary to authorize or take such action at a
meeting at which all Members entitled to vote thereon were present and voted. 
Prompt notice of the action so taken, which shall state the purpose or purposes
for which such consent is required and may be delivered via email, without a
meeting shall be given to those

 

--------------------------------------------------------------------------------


 

Members entitled to vote or consent who have not consented in writing; provided,
however, that the failure to give any such notice shall not affect the validity
of the action taken by such written consent.  Any action taken pursuant to such
written consent of the Members shall have the same force and effect as if taken
by the Members at a meeting thereof.

 

Section 7.06                             Inspection Rights.  The Company shall
permit each Member and each of its designated representatives to (i) visit and
inspect any of the properties of the Company and its Subsidiaries, all at
reasonable times and upon reasonable notice, (ii) examine the corporate and
financial records of the Company or any of its Subsidiaries and make copies
thereof or extracts therefrom, (iii) consult with the managers, officers,
employees and independent accountants of the Company or any of its Subsidiaries
concerning the affairs, finances and accounts of the Company or any of its
Subsidiaries.  The presentation of an executed copy of this Agreement by any
Member to the Company’s independent accountants shall constitute the Company’s
permission to its independent accountants to participate in discussions with
such Persons and their respective designated representatives.

 

ARTICLE VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

 

Section 8.01                             Records and Accounting.  The Company
shall keep, or cause to be kept, appropriate books and records with respect to
the Company’s business, including all books and records necessary to provide any
information, lists and copies of documents required to be provided pursuant to
Section 8.03 or pursuant to applicable Laws.  All matters concerning (a) the
determination of the relative amount of allocations and Distributions among the
Members pursuant to Articles III and IV and (b) accounting procedures and
determinations, and other determinations not specifically and expressly provided
for by the terms of this Agreement, shall be determined by the Manager, whose
determination shall be final and conclusive as to all of the Members absent
manifest clerical error.

 

Section 8.02                             Fiscal Year.  The Fiscal Year of the
Company shall end on December 31 of each year or such other date as may be
established by the Manager.

 

Section 8.03                             Reports.  The Company shall deliver or
cause to be delivered, within ninety (90) days after the end of each Fiscal
Year, to each Person who was a Member at any time during such Fiscal Year, all
information reasonably necessary for the preparation of such Person’s United
States federal and applicable state income tax returns.

 

ARTICLE IX.
TAX MATTERS

 

Section 9.01                             Preparation of Tax Returns.  The
Company shall arrange for the preparation and timely filing of all tax returns
required to be filed by the Company.  On or before March 15, June 15,
September 15, and December 15 of each Fiscal Year, the Company shall send to
each Person who was a Member at any time during the prior quarter, an estimate
of such Member’s state tax apportionment information and allocations to the
Members of taxable income, gains, losses, deductions and credits for the prior
quarter, which estimate shall have been reviewed by the Company’s outside tax
accountants.  In addition, no later than the later of (i)

 

--------------------------------------------------------------------------------


 

March 15 following the end of the prior Fiscal Year, and (ii) five (5) Business
Days after the issuance of the final audit report for a Fiscal Year by the
Company’s auditors, the Company shall send to each Person who was a Member at
any time during such Fiscal Year, a statement showing such Member’s final state
tax apportionment information and allocations to the Members of taxable income,
gains, losses, deductions and credits for such Fiscal Year and a completed IRS
Schedule K-1.  Each Member shall notify the other Members upon receipt of any
notice of tax examination of the Company by federal, state or local
authorities.  Subject to the terms and conditions of this Agreement, in its
capacity as Tax Matters Partner, the Corporation shall have the authority to
prepare the tax returns of the Company using such permissible methods and
elections as it determines in its reasonable discretion, including without
limitation the use of any permissible method under Section 706 of the Code for
purposes of determining the varying Company Interests of its Members.

 

Section 9.02                             Tax Elections.  The Taxable Year shall
be the Fiscal Year set forth in Section 8.02.  The Company shall make an
election pursuant to Section 754 of the Code, shall not thereafter revoke such
election and shall make a new election pursuant to Section 754 to the extent
necessary following any “termination” of the Company under Section 708 of the
Code.  Each Member will upon request supply any information reasonably necessary
to give proper effect to any such elections.

 

Section 9.03                             Tax Controversies.  The Corporation is
hereby designated the Tax Matters Partner within the meaning given to such term
in Section 6231 of the Code (the Corporation, in such capacity, the “Tax Matters
Partner”) and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith.  Each Member agrees to cooperate with the Company and to
do or refrain from doing any or all things reasonably requested by the Company
with respect to the conduct of such proceedings.  The Tax Matters Partners shall
keep all Members fully informed of the progress of any examinations, audits or
other proceedings, and all Members shall have the right to participate at their
expense in any such examinations, audits or other proceedings.  Notwithstanding
the foregoing, the Tax Matters Partners shall not settle or otherwise compromise
any issue in any such examination, audit or other proceeding without first
obtaining approval of the Manager.  Nothing herein shall diminish, limit or
restrict the rights of any Member under Subchapter C, Chapter 63, Subtitle F of
the Code (Code Sections 6221 et seq.).

 

ARTICLE X.
RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

 

Section 10.01                      Transfers by Members.  No holder of Units may
Transfer any interest in any Units, except Transfers (a) pursuant to and in
accordance with Section 10.02 or (b) approved in writing by the Manager. 
Notwithstanding the foregoing, “Transfer” shall not include an event that
terminates the existence of a Member for income tax purposes (including, without
limitation, a change in entity classification of a Member under Treasury
Regulations Section 301.7701-3, termination of a partnership pursuant to Code
Section 708(b)(1)(B), a sale of assets by, or liquidation of, a Member pursuant
to an election under Code Section 338, or merger, severance, or allocation
within a trust or among sub-trusts of a trust that is a Member), but that does
not

 

--------------------------------------------------------------------------------


 

terminate the existence of such Member under applicable state law (or, in the
case of a trust that is a Member, does not terminate the trusteeship of the
fiduciaries under such trust with respect to all the Company Interests of such
trust that is a Member).

 

Section 10.02                      Permitted Transfers.  The restrictions
contained in Section 10.01 shall not apply to any Transfer (each, a “Permitted
Transfer”) (i) pursuant to (A) a Change of Control Transaction, (B) a Redemption
or Exchange in accordance with Article XI hereof or (C) a Transfer by a member
to the Corporation or any of its Subsidiaries (including without limitation
pursuant to Article XI hereof), (ii) by any Member to such Member’s spouse, any
lineal ascendants or descendants or trusts or other entities in which such
Member or Member’s spouse, lineal ascendants or descendants hold (and continue
to hold while such trusts or other entities hold Units) 50% or more of such
entity’s beneficial interests, (iii) pursuant to the laws of descent and
distribution and (iv) if such Transfer is made by an Original Member, to a
partner, shareholder or member of such Original Member; provided, however, that
(A) the restrictions contained in this Agreement will continue to apply to Units
after any Permitted Transfer of such Units, and (B) in the case of the foregoing
clauses (ii), (iii) and (iv), the transferees of the Units so Transferred shall
agree in writing to be bound by the provisions of this Agreement and, the
transferor will deliver a written notice to the Company and the Members, which
notice will disclose in reasonable detail the identity of the proposed
transferee.  In the case of a Permitted Transfer by any Original Member of
Common Units to a transferee in accordance with this Section 10.02, such
Original Member (or any subsequent transferee of such Original Member) shall be
required to also transfer the fraction of its remaining Class B Common Stock
ownership corresponding to the proportion of such Original Member’s (or
subsequent transferee’s) Common Units that were transferred in the transaction
to such transferee.  All Permitted Transfers are subject to the additional
limitations set forth in Section 10.07(b).

 

Section 10.03                      Restricted Units Legend.  The Units have not
been registered under the Securities Act and, therefore, in addition to the
other restrictions on Transfer contained in this Agreement, cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is then available.  To the extent such Units have been
certificated, each certificate evidencing Units and each certificate issued in
exchange for or upon the Transfer of any Units (if such securities remain Units
as defined herein after such Transfer) shall be stamped or otherwise imprinted
with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
NOVEMBER 26, 2014, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM
REGISTRATION THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE SECOND
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF NEFF HOLDINGS LLC,
AS MAY BE AMENDED AND MODIFIED FROM TIME TO TIME, AND NEFF HOLDINGS LLC RESERVES
THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE
BEEN FULFILLED WITH RESPECT TO ANY TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE
FURNISHED BY NEFF

 

--------------------------------------------------------------------------------


 

HOLDINGS LLC TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

 

The Company shall imprint such legend on certificates (if any) evidencing
Units.  The legend set forth above shall be removed from the certificates (if
any) evidencing any units which cease to be Units in accordance with the
definition thereof.

 

Section 10.04                      Transfer.  Prior to Transferring any Units
(other than pursuant to a Change of Control Transaction), the Transferring
Holder of Units shall cause the prospective Transferee to be bound by this
Agreement and any other agreements executed by the holders of Units and relating
to such Units in the aggregate (collectively, the “Other Agreements”), and shall
cause the prospective Transferee to execute and deliver to the Company and the
other holders of Units counterparts of this Agreement and any applicable Other
Agreements.  Any Transfer or attempted Transfer of any Units in violation of any
provision of this Agreement (including any prohibited indirect Transfers)
(a) shall be void, and (b) the Company shall not record such Transfer on its
books or treat any purported Transferee of such Units as the owner of such
securities for any purpose.

 

Section 10.05                      Assignee’s Rights.

 

(a)                                 The Transfer of a Company Interest in
accordance with this Agreement shall be effective as of the date of its
assignment (assuming compliance with all of the conditions to such Transfer set
forth herein), and such Transfer shall be shown on the books and records of the
Company.  Profits, Losses and other Company items shall be allocated between the
transferor and the Assignee according to Code Section 706, using any permissible
method as determined in the reasonable discretion of the Manager.  Distributions
made before the effective date of such Transfer shall be paid to the transferor,
and Distributions made after such date shall be paid to the Assignee.

 

(b)                                 Unless and until an Assignee becomes a
Member pursuant to Article XII, the Assignee shall not be entitled to any of the
rights granted to a Member hereunder or under applicable Law, other than the
rights granted specifically to Assignees pursuant to this Agreement; provided,
however, that, without relieving the transferring Member from any such
limitations or obligations as more fully described in Section 10.06, such
Assignee shall be bound by any limitations and obligations of a Member contained
herein that a Member would be bound on account of the Assignee’s Company
Interest (including the obligation to make Capital Contributions on account of
such Company Interest).

 

Section 10.06                      Assignor’s Rights and Obligations.  Any
Member who shall Transfer any Company Interest in a manner in accordance with
this Agreement shall cease to be a Member with respect to such Units or other
interest and shall no longer have any rights or privileges, or, except as set
forth in this Section 10.06, duties, liabilities or obligations, of a Member
with respect to such Units or other interest (it being understood, however, that
the applicable provisions of Sections 6.09 and 7.04 shall continue to inure to
such Person’s benefit), except that unless and until the Assignee (if not
already a Member) is admitted as a Substituted Member in accordance with the
provisions of Article XII (the “Admission Date”), (i) such assigning Member
shall retain all of the duties, liabilities and obligations of a Member with
respect to such

 

--------------------------------------------------------------------------------


 

Units or other interest, and (ii) the Manager may, in its sole discretion,
reinstate all or any portion of the rights and privileges of such Member with
respect to such Units or other interest for any period of time prior to the
Admission Date.  Nothing contained herein shall relieve any Member who Transfers
any Units or other interest in the Company from any liability of such Member to
the Company with respect to such Company Interest that may exist on the
Admission Date or that is otherwise specified in the Delaware Act and
incorporated into this Agreement or for any liability to the Company or any
other Person for any materially false statement made by such Member (in its
capacity as such) or for any present or future breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in the other agreements with the Company.

 

Section 10.07                      Overriding Provisions.

 

(a)                                 Any Transfer in violation of this Article X
shall be null and void ab initio, and the provisions of Sections 10.05 and 10.06
shall not apply to any such Transfers.  For the avoidance of doubt, any Person
to whom a Transfer is made or attempted in violation of this Article X shall not
become a Member, shall not be entitled to vote on any matters coming before the
Members and shall not have any other rights in or with respect to any rights of
a Member of the Company.  The approval of any Transfer in any one or more
instances shall not limit or waive the requirement for such approval in any
other or future instance.  The Manager shall promptly amend the Schedule of
Members to reflect any Permitted Transfer pursuant to this Article X.

 

(b)                                 Notwithstanding anything contained herein to
the contrary (including, for the avoidance of doubt, the provisions of
Section 10.01 and Article XI and Article XII), in no event shall any Member
Transfer any Units to the extent such Transfer would:

 

(i)                                     result in the violation of the
Securities Act, or any other applicable federal, state or foreign Laws;

 

(ii)                                  cause an assignment under the Investment
Company Act;

 

(iii)                               in the reasonable determination of the
Manager, be a violation of or a default (or an event that, with notice or the
lapse of time or both, would constitute a default) under, or result in an
acceleration of any indebtedness under, any promissory note, mortgage, loan
agreement, indenture or similar instrument or agreement to which the Company or
the Manager is a party; provided that (x) the payee or creditor to whom the
Company or the Manager owes such obligation is not an affiliate of the Company
or the Manager and (y) such indebtedness, individually or in the aggregate, has
an aggregate principal amount then outstanding that is greater than $25,000,000;

 

(iv)                              cause the Company to lose its status as a
partnership for federal income tax purposes and, without limiting the generality
of the foregoing, such Transfer was effected on or through an “established
securities market” or a “secondary market or the substantial equivalent
thereof,” as such terms are used in Section 1.7704-1 of the Treasury
Regulations;

 

--------------------------------------------------------------------------------


 

(v)                                 be a Transfer to a Person who is not legally
competent or who has not achieved his or her majority under applicable Law
(excluding trusts for the benefit of minors);

 

(vi)                              cause the Company to be treated as a “publicly
traded partnership” or to be taxed as a corporation pursuant to Section 7704 of
the Code or successor provision of the Code; or

 

(vii)                           result in the Company having more than one
hundred (100) partners, within the meaning of Treasury Regulations
Section 1.7704-1(h)(1) (determined pursuant to the rules of Treasury Regulations
Section 1.7704-1(h)(3)).

 

ARTICLE XI.
REDEMPTION AND EXCHANGE RIGHTS

 

Section 11.01                      Redemption Right of a Member and LLC
Optionee.

 

(a)                                 Each Member (other than the Corporation) and
each LLC Optionee (in connection with its exercise of an LLC Option) shall be
entitled to cause the Company to redeem (a “Redemption”) its Common Units (the
“Redemption Right”) at any time following the expiration of the lock-up period
under the lock-up agreements, dated as of November 20, 2014, executed by each
Original Member and each Original LLC Optionee.  A Member or LLC Optionee
desiring to exercise its Redemption Right (the “Redeeming Member”) shall
exercise such right by giving written notice (the “Redemption Notice”) to the
Company with a copy to the Corporation.  The Redemption Notice shall specify the
number of Common Units (the “Redeemed Units”) that the Redeeming Member intends
to have the Company redeem and a date, not less than seven (7) Business Days nor
more than ten (10) Business Days after delivery of such Redemption Notice
(unless and to the extent that the Manager in its sole discretion agrees in
writing to waive such time periods), on which exercise of the Redemption Right
shall be completed (the “Redemption Date”); provided that the Company, the
Corporation and the Redeeming Member may change the number of Redeemed Units
and/or the Redemption Date specified in such Redemption Notice to another number
and/or date by mutual agreement signed in writing by each of them; provided
further that a Redemption Notice may be conditioned on the closing of an
underwritten distribution of the shares of Class A Common Stock that may be
issued in connection with such proposed Redemption.  Unless the Redeeming Member
timely has delivered a Retraction Notice as provided in Section 11.01(b) or has
revoked or delayed a Redemption as provided in Section 11.01(c), on the
Redemption Date (to be effective immediately prior to the close of business on
the Redemption Date) (i) only in the case of an LLC Optionee, the Redeeming
Member shall have completed its exercised of an LLC Option for a corresponding
number of Units subject to the Redemption Notice, (ii) the Redeeming Member
shall transfer and surrender the Redeemed Units to the Company, free and clear
of all liens and encumbrances (which in the case of an LLC Optionee will be
deemed to be delivered by the Company in lieu of delivery of the Units
underlying the LLC Option to the LLC Optionee), and (ii) the Company shall
(x) cancel the Redeemed Units, (y) transfer to the Redeeming Member the
consideration to which the Redeeming Member is entitled under Section 11.01(b),
and (z), if the Units are certificated, issue to the Redeeming Member a
certificate for a number of Common Units equal to the difference (if any)
between the number of Common Units evidenced by the

 

--------------------------------------------------------------------------------


 

certificate surrendered by the Redeeming Member pursuant to clause (i) of this
Section 11.01(a) and the Redeemed Units.

 

(b)                                 In exercising its Redemption Right, a
Redeeming Member shall be entitled to receive the Share Settlement or the Cash
Settlement; provided that the Corporation shall have the option as provided in
Section 11.02 and subject to Section 11.01(d) to select whether the redemption
payment is made by means of a Share Settlement or a Cash Settlement.  Within
three (3) Business Days of delivery of the Redemption Notice, the Corporation
shall give written notice (the “Contribution Notice”) to the Company (with a
copy to the Redeeming Member) of its intended settlement method; provided that
if the Corporation does not timely deliver a Contribution Notice, the
Corporation shall be deemed to have elected the Share Settlement method.  If the
Corporation elects the Cash Settlement method, the Redeeming Member may retract
its Redemption Notice by giving written notice (the “Retraction Notice”) to the
Company (with a copy to the Corporation) within two (2) Business Days of
delivery of the Contribution Notice.  The timely delivery of a Retraction Notice
shall terminate all of the Redeeming Member’s, Company’s and the Corporation’
rights and obligations under this Section 11.01 arising from the Redemption
Notice.

 

(c)                                  In the event the Corporation elects a Share
Settlement in connection with a Redemption, a Redeeming Member shall be entitled
to revoke its Redemption Notice or delay the consummation of a Redemption if any
of the following conditions exists: (i) any registration statement pursuant to
which the resale of the Class A Common Stock to be registered for such Redeeming
Member at or immediately following the consummation of the Redemption shall have
ceased to be effective pursuant to any action or inaction by the SEC or no such
resale registration statement has yet become effective; (ii) the Corporation
shall have failed to cause any related prospectus to be supplemented by any
required prospectus supplement necessary to effect such Redemption; (iii) the
Corporation shall have exercised its right to defer, delay or suspend the filing
or effectiveness of a registration statement and such deferral, delay or
suspension shall affect the ability of such Redeeming Member to have its Class A
Common Stock registered at or immediately following the consummation of the
Redemption; (iv) the Corporation shall have disclosed to such Redeeming Member
any material non-public information concerning the Corporation, the receipt of
which results in such Redeeming Member being prohibited or restricted from
selling Class A Common Stock at or immediately following the Redemption without
disclosure of such information (and the Corporation does not permit disclosure);
(v) any stop order relating to the registration statement pursuant to which the
Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC;
(vi) there shall have occurred a material disruption in the securities markets
generally or in the market or markets in which the Class A Common Stock is then
traded; (vii) there shall be in effect an injunction, a restraining order or a
decree of any nature of any Governmental Entity that restrains or prohibits the
Redemption; (viii) the Corporation shall have failed to comply in all material
respects with its obligations under the Registration Rights Agreement, and such
failure shall have affected the ability of such Redeeming Member to consummate
the resale of Class A Common Stock to be received upon such redemption pursuant
to an effective registration statement; (ix) the Redemption Date would occur
three (3) Business Days or less prior to, or during, a Black-Out Period;
provided further, that in no event shall the Redeeming Member seeking to revoke
its Redemption Notice or delay the consummation of such Redemption and relying
on any of the matters contemplated in clauses

 

--------------------------------------------------------------------------------


 

(i) through (ix) above have controlled or intentionally influenced any facts,
circumstances, or Persons in connection therewith (except in the good faith
performance of his or her duties as an officer or director of the Corporation)
in order to provide such Redeeming Member with a basis for such delay or
revocation.  If a Redeeming Member delays the consummation of a Redemption
pursuant to this Section 11.01(c), the Redemption Date shall occur on the fifth
Business Day following the date on which the conditions giving rise to such
delay cease to exist (or such earlier day as the Corporation, the Company and
such Redeeming Member may agree in writing).

 

(d)                                 The number of shares of Class A Common Stock
or the Redeemed Units Equivalent that a Redeeming Member is entitled to receive
under Section 11.01(b) (whether through a Share Settlement or Cash Settlement)
shall not be adjusted on account of any Distributions previously made with
respect to the Redeemed Units or dividends previously paid with respect to
Class A Common Stock; provided, however, that if a Redeeming Member (other than
an LLC Optionee) causes the Company to redeem Redeemed Units and the Redemption
Date occurs subsequent to the record date for any Distribution with respect to
the Redeemed Units but prior to payment of such Distribution, the Redeeming
Member shall be entitled to receive such Distribution with respect to the
Redeemed Units on the date that it is made notwithstanding that the Redeeming
Member transferred and surrendered the Redeemed Units to the Company prior to
such date.

 

(e)                                  In the event of a reclassification or other
similar transaction as a result of which the shares of Class A Common Stock are
converted into another security, then in exercising it Redemption Right a
Redeeming Member shall be entitled to receive the amount of such security that
the Redeeming Member would have received if such Redemption Right had been
exercised and the Redemption Date had occurred immediately prior to the record
date of such reclassification or other similar transaction.

 

Section 11.02                      Election and Contribution of the
Corporation.  In connection with the exercise of a Redeeming Member’s Redemption
Rights under Section 11.01(a), the Corporation shall contribute to the Company
the consideration the Redeeming Member is entitled to receive under
Section 11.01(b).  The Corporation, at its option, shall determine whether to
contribute, pursuant to Section 11.01(b), the Share Settlement or the Cash
Settlement.  Unless the Redeeming Member has timely delivered a Retraction
Notice as provided in Section 11.01(b), or has revoked or delayed a Redemption
as provided in Section 11.01(c), on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date) (i) the
Corporation shall make its Capital Contribution to the Company (in the form of
the Share Settlement or the Cash Settlement) required under this Section 11.02,
and (ii) the Company shall issue to the Corporation a number of Common Units
equal to the number of Redeemed Units surrendered by the Redeeming Member. 
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Corporation elects a Cash Settlement, the Corporation shall only
be obligated to contribute to the Company an amount in respect of such Cash
Settlement equal to the net proceeds (after deduction of any underwriters’
discounts or commissions and brokers’ fees or commissions) from the sale by the
Corporation of a number of shares of Class A Common Stock equal to the number of
Redeemed Units to be redeemed with such Cash Settlement provided that the
Corporation’s Capital Account shall be increased by an amount equal to any
Discount relating to such sale of shares of Class A Common Stock in

 

--------------------------------------------------------------------------------


 

accordance with Section 6.07.  The timely delivery of a Retraction Notice shall
terminate all of the Company’s and the Corporation’ rights and obligations under
this Section 11.02 arising from the Redemption Notice.

 

Section 11.03                      Exchange Right of the Corporation.

 

(a)                                 Notwithstanding anything to the contrary in
this Article XI, the Corporation may, in its sole and absolute discretion, elect
to effect on the Redemption Date the exchange of Redeemed Units for the Share
Settlement or Cash Settlement, as the case may be, through a direct exchange of
such Redeemed Units and such consideration between the Redeeming Member and the
Corporation (a “Direct Exchange”).  Upon such Direct Exchange pursuant to this
Section 11.03, the Corporation shall acquire the Redeemed Units and shall be
treated for all purposes of this Agreement as the owner of such Units.

 

(b)                                 The Corporation may, at any time prior to a
Redemption Date, deliver written notice (an “Exchange Election Notice”) to the
Company and the Redeeming Member setting forth its election to exercise its
right to consummate a Direct Exchange; provided that such election does not
prejudice the ability of the parties to consummate a Redemption or Direct
Exchange on the Redemption Date.  An Exchange Election Notice may be revoked by
the Corporation at any time; provided that any such revocation does not
prejudice the ability of the parties to consummate a Redemption or Direct
Exchange on the Redemption Date.  The right to consummate a Direct Exchange in
all events shall be exercisable for all the Redeemed Units that would have
otherwise been subject to a Redemption.  Except as otherwise provided by this
Section 11.03, a Direct Exchange shall be consummated pursuant to the same
timeframe and in the same manner as the relevant Redemption would have been
consummated if the Corporation had not delivered an Exchange Election Notice.

 

Section 11.04                      Reservation of shares of Class A Common
Stock; Listing; Certificate of the Corporation.  At all times the Corporation
shall reserve and keep available out of its authorized but unissued Class A
Common Stock, solely for the purpose of issuance upon a Redemption or Direct
Exchange, such number of shares of Class A Common Stock as shall be issuable
upon any such Redemption or Direct Exchange pursuant to Share Settlements;
provided that nothing contained herein shall be construed to preclude the
Corporation from satisfying its obligations in respect of any such Redemption or
Direct Exchange by delivery of purchased Class A Common Stock (which may or may
not be held in the treasury of the Corporation) or the delivery of cash pursuant
to a Cash Settlement.  The Corporation shall deliver Class A Common Stock that
has been registered under the Securities Act with respect to any Redemption or
Direct Exchange to the extent a registration statement is effective and
available for such shares.  The Corporation shall use its commercially
reasonable efforts to list the Class A Common Stock required to be delivered
upon any such Redemption or Direct Exchange prior to such delivery upon each
national securities exchange upon which the outstanding shares of Class A Common
Stock are listed at the time of such Redemption or Direct Exchange (it being
understood that any such shares may be subject to transfer restrictions under
applicable securities Laws).  The Corporation covenants that all Class A Common
Stock issued upon a Redemption or Direct Exchange will, upon issuance, be
validly issued, fully paid and non-assessable.  The provisions of this
Article XI shall be interpreted and applied in a manner consistent with the
corresponding provisions of the Corporation’s certificate of incorporation.

 

--------------------------------------------------------------------------------


 

Section 11.05                      Effect of Exercise of Redemption or Exchange
Right.  This Agreement shall continue notwithstanding the consummation of a
Redemption or Direct Exchange and all governance or other rights set forth
herein shall be exercised by the remaining Members, LLC Optionees (to the extent
of such LLC Optionee’s rights to exercise LLC Options and the related Redemption
Right) and the Redeeming Member (to the extent of such Redeeming Member’s
remaining interest in the Company).  No Redemption or Direct Exchange shall
relieve such Redeeming Member of any prior breach of this Agreement.

 

Section 11.06                      Tax Treatment.  Unless otherwise required by
applicable Law, the parties hereto acknowledge and agree a Redemption or a
Direct Exchange, as the case may be, shall be treated as a direct exchange
between the Corporation and the Redeeming Member for U.S. federal and applicable
state and local income tax purposes.

 

ARTICLE XII.
ADMISSION OF MEMBERS

 

Section 12.01                      Substituted Members.  Subject to the
provisions of Article X hereof, in connection with the Permitted Transfer of a
Company Interest hereunder, the transferee shall become a substituted Member
(“Substituted Member”) on the effective date of such Transfer, which effective
date shall not be earlier than the date of compliance with the conditions to
such Transfer, and such admission shall be shown on the books and records of the
Company.

 

Section 12.02                      Additional Members.  Each LLC Optionee upon
exercise of an LLC Option (to the extent such LLC Optionee does not
simultaneously exercise its Redemption Right with respect thereto under
Article XI) and, subject to the provisions of Article X hereof, any other Person
may be admitted to the Company as an additional Member (any such LLC Optionee or
other Person, an “Additional Member”) only upon furnishing to the Manager
(a) counterparts of this Agreement and any applicable Other Agreements and
(b) such other documents or instruments as may be reasonably necessary or
appropriate to effect such Person’s admission as a Member (including entering
into such documents as the Manager may deem appropriate in its sole
discretion).  Such admission shall become effective on the date on which the
Manager determines in its sole discretion that such conditions have been
satisfied and when any such admission is shown on the books and records of the
Company.

 

ARTICLE XIII.
WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

 

Section 13.01                      Withdrawal and Resignation of Members.  No
Member shall have the power or right to withdraw or otherwise resign as a Member
from the Company prior to the dissolution and winding up of the Company pursuant
to this Article XIII.  Any Member, however, that attempts to withdraw or
otherwise resign as a Member from the Company without the prior written consent
of the Manager upon or following the dissolution and winding up of the Company
pursuant to this Article XIII, but prior to such Member receiving the full
amount of Distributions from the Company to which such Member is entitled
pursuant to this Article XIII, shall be liable to the Company for all damages
(including all lost profits and special, indirect and consequential damages)
directly or indirectly caused by the withdrawal or resignation of such

 

--------------------------------------------------------------------------------


 

Member.  Upon a Transfer of all of a Member’s Units in a Transfer permitted by
this Agreement, subject to the provisions of Section 10.06, such Member shall
cease to be a Member.

 

Section 13.02                      Termination of Rights of LLC Optionees.  With
respect to each LLC Optionee, all rights of such Person to exercise a Redemption
Right hereunder pursuant to Article XI or to become a Member hereunder pursuant
to Article XII, and all other rights afforded such Person hereunder in his or
her capacity as an LLC Optionee, shall automatically terminate upon the
expiration or other termination (whether as a result of exercise in full,
forfeiture, death, disability, termination of employment or otherwise) of all
LLC Options awarded by the Company to such Person (except to the extent the
Company substantially simultaneously novates or reissues an LLC Option to such
Person or his or her heirs), in each case in accordance with such LLC Option’s
terms, and upon such expiration or termination of all LLC Options of such
Person, such Person shall cease to be an LLC Optionee hereunder.

 

ARTICLE XIV.
DISSOLUTION AND LIQUIDATION

 

Section 14.01                      Dissolution.  The Company shall not be
dissolved by the admission of Additional Members or Substituted Members or the
attempted withdrawal or resignation of a Member.  The Company shall dissolve,
and its affairs shall be wound up, upon:

 

(a)                                 the unanimous decision of the Members that
then hold Voting Units to dissolve the Company;

 

(b)                                 a Change of Control Transaction that is not
approved by the Majority Members;

 

(c)                                  a dissolution of the Company under
Section 18-801(4) of the Delaware Act; or

 

(d)                                 the entry of a decree of judicial
dissolution of the Company under Section 18-802 of the Delaware Act.

 

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.

 

Section 14.02                      Liquidation and Termination.  On dissolution
of the Company, the Manager shall act as liquidator or may appoint one or more
Persons as liquidator.  The liquidators shall proceed diligently to wind up the
affairs of the Company and make final distributions as provided herein and in
the Delaware Act.  The costs of liquidation shall be borne as a Company
expense.  Until final distribution, the liquidators shall continue to operate
the Company properties with all of the power and authority of the Manager.  The
steps to be accomplished by the liquidators are as follows:

 

(a)                                 as promptly as possible after dissolution
and again after final liquidation, the liquidators shall cause a proper
accounting to be made by a recognized firm of certified public accountants of
the Company’s assets, liabilities and operations through the last day of the
calendar month in which the dissolution occurs or the final liquidation is
completed, as applicable;

 

--------------------------------------------------------------------------------


 

(b)                                 the liquidators shall cause the notice
described in the Delaware Act to be mailed to each known creditor of and
claimant against the Company in the manner described thereunder;

 

(c)                                  the liquidators shall pay, satisfy or
discharge from Company funds, or otherwise make adequate provision for payment
and discharge thereof (including, without limitation, the establishment of a
cash fund for contingent liabilities in such amount and for such term as the
liquidators may reasonably determine): first, all expenses incurred in
liquidation; and second, all of the debts, liabilities and obligations of the
Company; and

 

(d)                                 all remaining assets of the Company shall be
distributed to the Members in accordance with Article IV by the end of the
Taxable Year during which the liquidation of the Company occurs (or, if later,
by ninety (90) days after the date of the liquidation).  The distribution of
cash and/or property to the Members in accordance with the provisions of this
Section 14.02 and Section 14.03 below constitutes a complete return to the
Members of their Capital Contributions, a complete distribution to the Members
of their interest in the Company and all the Company’s property and constitutes
a compromise to which all Members have consented within the meaning of the
Delaware Act.  To the extent that a Member returns funds to the Company, it has
no claim against any other Member for those funds.

 

Section 14.03                      Deferment; Distribution in Kind. 
Notwithstanding the provisions of Section 14.02, but subject to the order of
priorities set forth therein, if upon dissolution of the Company the liquidators
determine that an immediate sale of part or all of the Company’s assets would be
impractical or would cause undue loss (or would otherwise not be beneficial) to
the Members, the liquidators may, in their sole discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
Company liabilities (other than loans to the Company by Members) and reserves. 
Subject to the order of priorities set forth in Section 14.02, the liquidators
may, in their sole discretion, distribute to the Members, in lieu of cash,
either (a) all or any portion of such remaining Company assets in-kind in
accordance with the provisions of Section 14.02(d), (b) as tenants in common and
in accordance with the provisions of Section 14.02(d), undivided interests in
all or any portion of such Company assets or (c) a combination of the
foregoing.  Any such Distributions in kind shall be subject to (x) such
conditions relating to the disposition and management of such assets as the
liquidators deem reasonable and equitable and (y) the terms and conditions of
any agreements governing such assets (or the operation thereof or the holders
thereof) at such time.  Any Company assets distributed in kind will first be
written up or down to their Fair Market Value, thus creating Profit or Loss (if
any), which shall be allocated in accordance with Article V.  The liquidators
shall determine the Fair Market Value of any property distributed in accordance
with the valuation procedures set forth in Article XV.

 

Section 14.04                      Cancellation of Certificate.  On completion
of the distribution of Company assets as provided herein, the Company is
terminated (and the Company shall not be terminated prior to such time), and the
Manager (or such other Person or Persons as the Delaware Act may require or
permit) shall file a certificate of cancellation with the Secretary of State of
Delaware, cancel any other filings made pursuant to this Agreement that are or
should be canceled and take such other actions as may be necessary to terminate
the Company.  The Company shall be deemed to continue in existence for all
purposes of this Agreement until it is terminated pursuant to this
Section 14.04.

 

--------------------------------------------------------------------------------


 

Section 14.05                      Reasonable Time for Winding Up.  A reasonable
time shall be allowed for the orderly winding up of the business and affairs of
the Company and the liquidation of its assets pursuant to Sections 14.02 and
14.03 in order to minimize any losses otherwise attendant upon such winding up.

 

Section 14.06                      Return of Capital.  The liquidators shall not
be personally liable for the return of Capital Contributions or any portion
thereof to the Members (it being understood that any such return shall be made
solely from Company assets).

 

ARTICLE XV.
VALUATION

 

Section 15.01                      Determination.  “Fair Market Value” of a
specific Company asset will mean the amount which the Company would receive in
an all-cash sale of such asset in an arms-length transaction with a willing
unaffiliated third party, with neither party having any compulsion to buy or
sell, consummated on the day immediately preceding the date on which the event
occurred which necessitated the determination of the Fair Market Value (and
after giving effect to any transfer taxes payable in connection with such sale),
as such amount is determined by the Manager (or, if pursuant to Section 14.02,
the liquidators) in its good faith judgment using all factors, information and
data it deems to be pertinent.

 

Section 15.02                      Dispute Resolution.  If any Member or Members
dispute the accuracy of any determination of Fair Market Value in accordance
with Section 15.01, and the Manager and such Member(s) are unable to agree on
the determination of the Fair Market Value of any asset of the Company, the
Manager and such Member(s) shall each select a nationally recognized investment
banking firm experienced in valuing securities of closely-held companies such as
the Company in the Company’s industry (the “Appraisers”), who shall each
determine the Fair Market Value of the asset or the Company (as applicable) in
accordance with the provisions of Section 15.01.  The Appraisers shall be
instructed to give written notice of their determination of the Fair Market
Value of the asset or the Company (as applicable) within thirty (30) days of
their appointment as Appraisers.  If Fair Market Value as determined by an
Appraiser is higher than Fair Market Value as determined by the other Appraiser
by 10% or more, and the Manager and such Member(s) do not otherwise agree on a
Fair Market Value, the original Appraisers shall designate a third Appraiser
meeting the same criteria used to select the original two.  If Fair Market Value
as determined by an Appraiser is within 10% of the Fair Market Value as
determined by the other Appraiser (but not identical), and the Manager and such
Member(s) do not otherwise agree on a Fair Market Value, the Manager shall
select the Fair Market Value of one of the Appraisers.  The fees and expenses of
the Appraisers shall be borne by the Company.

 

ARTICLE XVI.
GENERAL PROVISIONS

 

Section 16.01                      Power of Attorney.

 

(a)                                 Each Member who is an individual hereby
constitutes and appoints the Manager (or the liquidator, if applicable) with
full power of substitution, as his or her true and lawful

 

--------------------------------------------------------------------------------


 

agent and attorney-in-fact, with full power and authority in his, her or its
name, place and stead, to:

 

(i)                                     execute, swear to, acknowledge, deliver,
file and record in the appropriate public offices (A) this Agreement, all
certificates and other instruments and all amendments thereof which the Manager
deems appropriate or necessary to form, qualify, or continue the qualification
of, the Company as a limited liability company in the State of Delaware and in
all other jurisdictions in which the Company may conduct business or own
property; (B) all instruments which the Manager deems appropriate or necessary
to reflect any amendment, change, modification or restatement of this Agreement
in accordance with its terms; (C) all conveyances and other instruments or
documents which the Manager deems appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including a certificate of cancellation; and (D) all instruments
relating to the admission, withdrawal or substitution of any Member pursuant to
Article XII or XIII; and

 

(ii)                                  sign, execute, swear to and acknowledge
all ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the reasonable judgment of the Manager, to
evidence, confirm or ratify any vote, consent, approval, agreement or other
action which is made or given by the Members hereunder.

 

(b)                                 The foregoing power of attorney is
irrevocable and coupled with an interest, and shall survive the death,
disability, incapacity, dissolution, bankruptcy, insolvency or termination of
any Member who is an individual and the transfer of all or any portion of his,
her or its Company Interest and shall extend to such Member’s heirs, successors,
assigns and personal representatives.

 

Section 16.02                      Confidentiality.  The Manager and each of the
Members agree to hold the Company’s Confidential Information in confidence and
may not use such information except in furtherance of the business of the
Company or as otherwise authorized separately in writing by the Manager. 
“Confidential Information” as used herein includes, but is not limited to,
ideas, financial product structuring, business strategies, innovations and
materials, all aspects of the Company’s business plan, proposed operation and
products, corporate structure, financial and organizational information,
analyses, proposed partners, software code and system and product designs,
employees and their identities, equity ownership, the methods and means by which
the Company plans to conduct its business, all trade secrets, trademarks,
tradenames and all intellectual property associated with the Company’s
business.  With respect to the Manager and each Member, Confidential Information
does not include information or material that: (a) is rightfully in the
possession of the Manager or each Member at the time of disclosure by the
Company; (b) before or after it has been disclosed to the Manager or each Member
by the Company, becomes part of public knowledge, not as a result of any action
or inaction of the Manager or such Member, respectively, in violation of this
Agreement; (c) is approved for release by written authorization of the CEO of
the Company or of the Corporation; (d) is disclosed to the Manager or such
Member or their representatives by a third party not, to the knowledge of the
Manager or such Member, respectively, in violation of any obligation of
confidentiality owed to the Company with respect to such information; or (e) is
or becomes

 

--------------------------------------------------------------------------------


 

independently developed by the Manager or such Member or their respective
representatives without use or reference to the Confidential Information.

 

Section 16.03                      Amendments.  This Agreement and the
Certificate may be amended or modified upon the consent of the Majority Members.
 Notwithstanding the foregoing, (i) no amendment or modification to any of the
terms and conditions of this Agreement or the Certificate which terms and
conditions expressly require the approval or action of certain Persons may be
made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter, (ii) no amendment or modification to or waiver of any of the terms of
the terms and conditions of this Agreement or the Certificate which would
materially and adversely affect a holder of Units in a manner materially
different than any other holder of Units of the same class or series (other than
amendments, modifications and waivers (y) necessary to implement the provisions
of Article XII or (y) relate to the rights and responsibilities of the Manager
in its capacity as such under this Agreement) shall be effective against such
disparately affected holder of Units without the prior written consent of such
holder of Units (for all purposes of this clause (ii), a holder of Units shall
be deemed to include any LLC Optionee) and (iii) no amendment or modification to
or waiver of any of Section 3.01(a), Section 3.01(c), Section 3.02,
Section 3.03(a), Section 3.10, Article XI, Section 12.02, Section 13.02 , this
Section 16.03 or Section 16.06 that would be materially adverse to any LLC
Optionee shall be effective against such adversely affected LLC Optionee without
the prior written consent of such LLC Optionee.

 

Section 16.04                      Title to Company Assets.  Company assets
shall be deemed to be owned by the Company as an entity, and no Member,
individually or collectively, shall have any ownership interest in such Company
assets or any portion thereof.  The Company shall hold title to all of its
property in the name of the Company and not in the name of any Member.  All
Company assets shall be recorded as the property of the Company on its books and
records, irrespective of the name in which legal title to such Company assets is
held.  The Company’s credit and assets shall be used solely for the benefit of
the Company, and no asset of the Company shall be transferred or encumbered for,
or in payment of, any individual obligation of any Member.

 

Section 16.05                      Addresses and Notices.  Any notice provided
for in this Agreement will be in writing and will be either personally
delivered, or received by certified mail, return receipt requested, or sent by
reputable overnight courier service (charges prepaid) to the Company at the
address set forth below and to any other recipient and to any Member at such
address as indicated by the Company’s records, or at such address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.  Notices will be deemed to have been given
hereunder when delivered personally or sent by telecopier (provided confirmation
of transmission is received), three (3) days after deposit in the U.S. mail and
one (1) day after deposit with a reputable overnight courier service.  The
Company’s address is:

 

to the Company:

 

Neff Holdings LLC
3750 N.W. 87th Avenue, Suite 400
Miami, Florida 33178



--------------------------------------------------------------------------------


 

Attn: Mark Irion, Chief Financial Officer
Facsimile: (305) 773-2291
E-mail: mirion@neffcorp.com

 

with a copy (which copy shall not constitute notice) to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: Dennis D. Lamont
Facsimile: (212) 751-4864
E-mail: dennis.lamont@lw.com

 

Section 16.06                      Binding Effect; Intended Beneficiaries.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives
and permitted assigns.  Section 3.01(a), Section 3.02, Section 3.03(a),
Section 3.10, Article XI, Section 12.02 and Section 13.02 hereof shall inure to
the benefit of the LLC Optionees who are intended to be third-party
beneficiaries thereof and which Articles and Sections shall be enforceable by
each LLC Optionee and its successors and assigns.

 

Section 16.07                      Creditors.  None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditors of the
Company or any of its Affiliates, and no creditor who makes a loan to the
Company or any of its Affiliates may have or acquire (except pursuant to the
terms of a separate agreement executed by the Company in favor of such creditor)
at any time as a result of making the loan any direct or indirect interest in
Company Profits, Losses, Distributions, capital or property other than as a
secured creditor.

 

Section 16.08                      Waiver.  No failure by any party to insist
upon the strict performance of any covenant, duty, agreement or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or any other covenant,
duty, agreement or condition.

 

Section 16.09                      Counterparts.  This Agreement may be executed
in separate counterparts, each of which will be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.

 

Section 16.10                      Applicable Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.  Any dispute relating hereto shall be heard in the state or federal
courts of the State of Delaware, and the parties agree to jurisdiction and venue
therein.

 

Section 16.11                      Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or the effectiveness or
validity of any provision in any other

 

--------------------------------------------------------------------------------


 

jurisdiction, and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

Section 16.12                      Further Action.  The parties shall execute
and deliver all documents, provide all information and take or refrain from
taking such actions as may be necessary or appropriate to achieve the purposes
of this Agreement.

 

Section 16.13                      Delivery by Electronic Transmission.  This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement or contemplated hereby, and any amendments hereto or thereto, to
the extent signed and delivered by means of an electronic transmission,
including by a facsimile machine or via email, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person.  At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.  No party hereto
or to any such agreement or instrument shall raise the use of electronic
transmission by a facsimile machine or via email to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through such electronic transmission as a defense to the formation
of a contract and each such party forever waives any such defense.

 

Section 16.14                      Right of Offset.  Whenever the Company is to
pay any sum (other than pursuant to Article IV) to any Member, any amounts that
such Member owes to the Company which are not the subject of a good faith
dispute may be deducted from that sum before payment.  For the avoidance of
doubt, the distribution of Units to the Corporation shall not be subject to this
Section 16.14.

 

Section 16.15                      Effectiveness.  This Agreement shall be
effective immediately prior to the time at which the IPO closes on the IPO
Closing Date (the “Effective Time”).  The First A&R LLC Agreement shall govern
the rights and obligations of the Company and the other parties to this
Agreement in their capacity as Unitholders prior to the Effective Time.

 

Section 16.16                      Entire Agreement.  This Agreement, those
documents expressly referred to herein (including the Registration Rights
Agreement and the Tax Receivable Agreement), any indemnity agreements entered
into in connection with the First A&R LLC Agreement with any member of the board
of managers at that time and other documents of even date herewith embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any
way.  For the avoidance of doubt, the First A&R LLC Agreement is superseded by
this Agreement as of the Effective Time and shall be of no further force and
effect thereafter.

 

Section 16.17                      Remedies.  Each Member shall have all rights
and remedies set forth in this Agreement and all rights and remedies which such
Person has been granted at any time under any other agreement or contract and
all of the rights which such Person has under any Law.  Any Person having any
rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to enforce such rights specifically
(without

 

--------------------------------------------------------------------------------


 

posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by Law.

 

Section 16.18                      Descriptive Headings; Interpretation.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.  The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation.  Reference to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  Without
limiting the generality of the immediately preceding sentence, no amendment or
other modification to any agreement, document or instrument that requires the
consent of any Person pursuant to the terms of this Agreement or any other
agreement will be given effect hereunder unless such Person has consented in
writing to such amendment or modification.  Wherever required by the context,
references to a Fiscal Year shall refer to a portion thereof.  The use of the
words “or,” “either” and “any” shall not be exclusive.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

NEFF HOLDINGS LLC

 

 

 

By: NEFF CORPORATION, its Managing Member

 

 

 

 

 

By:

/s/ MARK IRION

 

Name:

Mark Irion

 

Title:

Chief Financial Officer

 

 

 

 

 

MEMBERS:

 

 

 

WAYZATA OPPORTUNITIES FUND II, L.P.

 

 

 

By:

WOF II GP, LP, its General Partner

 

 

 

By:

WOF II GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ JOSEPH M. DEIGNAN

 

Name:

Joseph M. Deignan

 

Title:

Authorized Signatory

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND OFFSHORE II, L.P.

 

 

 

By:

Wayzata Offshore II, LLC, its General Partner

 

 

 

 

 

By:

/s/ JOSEPH M. DEIGNAN

 

Name:

Joseph M. Deignan

 

Title:

Authorized Signatory

 

 

 

 

 

NEFF CORPORATION

 

 

 

 

 

By:

/s/ MARK IRION

 

Name:

Mark Irion

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1*

 

SCHEDULE OF MEMBERS

 

Member

 

Common Units

 

Percentage
Interest

 

Wayzata Opportunities Fund II, L.P.

 

14,585,304

**

57.359642293

%

Wayzata Opportunities Fund Offshore II, L.P.

 

366,321

**

1.440631030

 

Neff Corporation

 

10,476,190

***

41.199726677

 

Total

 

25,427,815

 

100.000000000

%

 

--------------------------------------------------------------------------------

*                             This Schedule of Members reflects the
Recapitalization and shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Common
Units, or to reflect any additional issuances of Common Units pursuant to this
Agreement.

**                      Reflects the Recapitalization and the IPO.

***               Reflects the purchase of 10,476,190 Common Units from the
Company with the IPO Net Proceeds.  If, when and to the extent the
Over-Allotment Option is exercised, this amount will be adjusted to also reflect
the purchase of additional Common Units from the Company with the Over-Allotment
Option Net Proceeds.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2*

 

SCHEDULE OF LLC OPTIONEES

 

 

 

Original LLC Options
Number of Common Units Underlying

 

LLC Options**
Number of Common Units Underlying

 

LLC Optionees

 

Performance
Options

 

Service
Options

 

Total
Options

 

Performance
Options

 

Service
Options

 

Total
Options

 

James Continenza

 

—

 

12,573

 

12,573

 

—

 

20,433

 

20,433

 

Robert Singer

 

—

 

8,801

 

8,801

 

—

 

14,303

 

14,303

 

Graham Hood

 

81,750

 

136,250

 

218,000

 

132,858

 

221,430

 

354,288

 

Mark Irion

 

48,750

 

81,250

 

130,000

 

79,227

 

132,045

 

211,272

 

Wes Parks

 

22,500

 

37,500

 

60,000

 

36,566

 

60,944

 

97,510

 

Henry Lawson

 

22,500

 

37,500

 

60,000

 

36,566

 

60,944

 

97,510

 

John Anderson

 

22,500

 

37,500

 

60,000

 

36,566

 

60,944

 

97,510

 

Brad Nowell

 

13,875

 

23,125

 

37,000

 

22,549

 

37,582

 

60,131

 

Steven Settelmayer

 

13,875

 

23,125

 

37,000

 

22,549

 

37,582

 

60,131

 

Paula Papamarcos

 

11,625

 

19,375

 

31,000

 

18,892

 

31,487

 

50,380

 

Steve Michaels

 

13,875

 

23,125

 

37,000

 

22,549

 

37,582

 

60,131

 

Tom Sutherland

 

11,625

 

19,375

 

31,000

 

18,892

 

31,487

 

50,380

 

Tammy Parham

 

5,250

 

8,750

 

14,000

 

8,532

 

14,220

 

22,752

 

Jim Horn

 

5,250

 

8,750

 

14,000

 

8,532

 

14,220

 

22,752

 

Bryant Becton

 

5,250

 

8,750

 

14,000

 

8,532

 

14,220

 

22,752

 

Bobby Corner

 

5,250

 

8,750

 

14,000

 

8,532

 

14,220

 

22,752

 

Total

 

283,875

 

494,499

 

778,374

 

461,342

 

803,643

 

1,264,987

 

 

--------------------------------------------------------------------------------

*                 This Schedule of LLC Optionees shall be updated from time to
time to reflect any adjustment with respect to any subdivision (by Unit split or
otherwise) or any combination (by reverse Unit split or otherwise) of any
outstanding Common Units, or to reflect any additional issuances of Common Units
pursuant to this Agreement.

**          This column reflects the Recapitalization.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                                   , 20      
(this “Joinder”), is delivered pursuant to that certain Second Amended and
Restated Limited Liability Company Agreement, dated as of November 26, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “LLC Agreement”) by and among Neff Holdings LLC, a Delaware
limited liability company (the “Company”), Neff Corporation, a Delaware
corporation and the managing member of the Company (the “Manager”), and each of
the Members from time to time party thereto.  Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the LLC
Agreement.

 

1.              Joinder to the LLC Agreement.  Upon the execution of this
Joinder by the undersigned and delivery hereof to the Company, and acceptance
hereof by the Company (subject to Articles X and XII of the LLC Agreement) upon
the execution of a counterpart hereof by the Manager on behalf of the Company,
the undersigned hereby is and hereafter will be a Member under the LLC Agreement
and a party thereto, with all the rights, privileges and responsibilities of a
Member thereunder.  The undersigned hereby agrees that it shall comply with and
be fully bound by the terms of the LLC Agreement as if it had been a signatory
thereto as of the date thereof.

 

2.              Incorporation by Reference.  All terms and conditions of the LLC
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

3.              Address.  All notices under the LLC Agreement to the undersigned
shall be direct to:

 

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

[NAME OF NEW MEMBER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed

 

as of the date first set forth above:

 

 

 

NEFF HOLDINGS LLC

 

 

 

 

 

By: NEFF CORPORATION, its Managing Member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------